So Oo SI DH mW BP WD HO &

NH NH NO NYO NO DO KN KR NO mem ee eo a
ao ANI NH HA F BW HHO | DBD OO DOD I DBD WwW BP W BH ~~ C

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 1 of 57

JOSEPH J. MINIOZA, ESQ., (Bar No. 197379)
KARA L. WILD, ESQ., (Bar No. 271647)
ERICKSEN ARBUTHNOT

2300 Clayton Road, Suite 350

Concord, California 94520

Tel: (S10) 832-7770

Fax: (510) 832-0102
jminioza@ericksenarbuthnot.com
kwild@ericksenarbuthnot.com

Attorneys for Defendant,
GOLDEN GATE NATIONAL PARKS CONSERVANCY erroneously sued as GOLDEN
GATE NATIONAL PARKS CONSERVANCY dba CRISSY FIELD CENTER)

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

GRETTA ETHERIDGE, an individual; Case No.:

NOTICE OF REMOVAL OF ACTION
UNDER 28 U.S.C. § 1441(a) BY
DEFENDANT GOLDEN GATE
NATIONAL PARKS CONSERVANCY

Plaintiff,
VS.

GOLDEN GATE NATIONAL PARKS
CONSERVANCY dba CRISSY FIELD
CENTER; NATIONAL PARK SERVICE;
and DOES 1-50, inclusive,

[Filed Concurrently with Civil Cover Sheet
and Notice of Interested Parties.]

Complaint Filed: June 6, 2019
Defendants.

Nee Ne Nee ee ee” ee ee ee ee ee ae es Ne

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant
GOLDEN GATE NATIONAL PARKS CONSERVANCY (erroneously sued as GOLDEN
GATE NATIONAL PARKS CONSERVANCY dba CRISSY FIELD CENTER) hereby removes
this civil action from the Superior Court of California for the County of San Francisco, where it
is currently pending as Case No. CGC-19-573443, to the United States District Court for the
Northern District of California, San Francisco Division.

Hl

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) BY DEFENDANT GOLDEN GATE
NATIONAL PARKS CONSERVANCY

-1-

 
Oo © DT NDR Wn BR WH PPO =

 NO NO NO NO NO NON NO DRO wm me i i i eg
oOo AN KD Wn FF WN +§ DBD OO DO I DR NW BR WW PPO FY OC

 

 

Case 3:19-cv-04023-LB Documenti1 Filed 07/12/19 Page 2 of 57

This Court has original jurisdiction pursuant to 28 U.S.C. § 1441(a), which states that
““[e]xcept as otherwise expressly provided by Act of Congress, any civil action brought in a
State court of which the district courts of the United States have original jurisdiction, may be
removed by the defendant or the defendants, to the district court of the United States for the
district and division embracing the place where such action is pending.” (emphasis added) This
Court has original jurisdiction on the grounds that the location of the injury at issue, Crissy Field,
is federal, as is at least one of the defendants, and therefore the Federal Tort Claims Act applies
rather than state law for public entities.

BACKGROUND

On June 6, 2019, plaintiff GRETTA ETHERIDGE filed the operative Complaint in San
Francisco County Superior Court. Defendant GGNPC was personally served with the Complaint
on June 12, 2019. Plaintiff alleges that while visiting defendant GGNPC, she tripped and fell
while walking on a grassy area, injuring herself. Plaintiff filed the operative Complaint naming
both GGNPC and defendant NPS as “a public entity and/or municipal corporation duly
organized and existing under the laws of the State of California.” Plaintiff alleges one cause of
action against GGNPC and NPS: Premises Liability—Notice of Dangerous Condition of
Property Pursuant to Government Code §§ 835 and 835.2(a). (Exhibit 1, Complaint)

In fact, at least one of the entities, NPS, is a federal entity, and Crissy Field, on which
the incident took place, is federal property. Plaintiff's counsel and GGNPC’s counsel therefore
agreed that California state law did not apply and that the Federal Tort Claims Act should apply.
At this time, though NPS has been served, neither party has been able to reach any agent or
representative, nor has anyone contacted plaintiff or GGNPC’s counsel on their behalf.

GROUNDS FOR REMOVAL
A. The Location at Issue Is Subject to Federal Jurisdiction

This Court has original jurisdiction pursuant to 28 U.S.C. § 1441(a) on the basis that
“[e}xcept as otherwise expressly provided by Act of Congress, any civil action brought in a
State court of which the district courts of the United States have original jurisdiction, may be

removed by the defendant or the defendants, to the district court of the United States for the

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) BY DEFENDANT GOLDEN GATE
NATIONAL PARKS CONSERVANCY

-2-

 
So Oo SN DH nO FB WD HNO —&

BO NO NO NO NYO NY NO NO Rm a ea a ee
ao NN HW FF WB NH &— DD OO Oo I HD NW BP W PO HH CS

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 3 of 57

district and division embracing the place where such action is pending.” (emphasis added) This
Court has original jurisdiction on the grounds that the location of the injury at issue, Crissy Field,
and at least one of the entities, NPS, is federal, and therefore the Federal Tort Claims Act applies
rather than state tort law for public entities.

California Government Code § 811.2 clearly defines “public entity” as “the state, the
Regents of the University of California, the Trustees of the California State University and the
California State University, a county, city, district, public authority, public agency, and any
other political subdivision or public corporation in the State.” (emphasis added). Therefore, the
California law cited in the Complaint, California Government Code §§ 835 and 835.2(a), do not
apply to federal entities because the “public entity” they refer to is a state public entity only.

GGNPC is aware that pursuant to 28 U.S.C. § 1446(b)(2)(A), “[w]hen a civil action is
removed solely under section 1441(a), all defendants who have been properly joined and served
must join in or consent to the removal of the action.” Though GGNPC understands from
plaintiff's counsel that NPS was personally served on June 14, 2019, neither GGNPC nor
plaintiff's counsel has been able to reach any agent or representative of NPS, nor has any agent
or representative of NPS contacted either plaintiffs counsel or GGNPC. Mindful of the 30-day
deadline from the date of service imposed by 28 U.S.C. § 1446(b)(2)(B), out of an abundance of
caution, GGNPC has filed this Notice so as not to inadvertently waive any right to file. GGNPC
does not believe that NPS would object to removal of the case to federal court.

The Complaint also names Doe Defendants “1 through 50”. (Exhibit 1, Complaint).
For purposes of removal, however, “the citizenship of defendants sued under fictitious names
shall be disregarded.” 28 U.S.C. § 1441(b)(1). Therefore, the inclusion of “Doe” defendants in
the state court Complaint has no effect on removability.

B. The Other Prerequisites for Removal Have Been Met.

This Notice of Removal is timely filed. The relevant statute provides that “[eJach
defendant shall have 30 days after receipt ... of the initial pleading ... to file the notice of
removal.” 28 U.S.C. § 1446(b)(2)(B). Plaintiff filed the Complaint with the state court on June 6,
2019. Defendant GGPNC was personally served with a copy of the Complaint on June 12, 2019,

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C, § 1441(a) BY DEFENDANT GOLDEN GATE
NATIONAL PARKS CONSERVANCY

-3-

 
Oo Se NIN DB A FP WD NY eH

DO NHN BO HN BRO KN NO KR Re mmm i i
ao NN UH BP WD HO K§ DOD OO eB NID HR WA FPF WD PO —&§ OC

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 4 of 57

while defendant NPS was personally served with a copy of the Complaint on June 14, 2019.
This action is properly removed to the United States District Court for the Northern District of
California, San Francisco Division, “the district and division embracing the place where [the]
action is pending.” 28 U.S.C. § 1441(a).

Title 28 U.S.C. § 1446(a), requires a copy of all process, pleadings, and orders served
upon the removing defendant in the state court action (Case No. CGC-19-573443) to be included
with this Notice of Removal. To date, the only documents served upon GGNPC has been the
Complaint and its accompanying documents, attached as Exhibit 1.

Pursuant to 28 U.S.C. § 1446(d), a Notice to Adverse Party of Removal to Federal
Court, attached hereto as Exhibit 2, together with this Notice of Removal, will be served upon
counsel for plaintiff and NPS, and will be filed with the clerk of the Superior Court for the
County of San Francisco. By filing this Notice of Removal, GGNPC does not waive any rights to
object to jurisdiction over the person or venue, and reserves the right to assert any defenses
and/or objections to which it may be qualified to assert.

Should the Court question whether removal of this action is appropriate, GGNPC
respectfully requests the opportunity to submit further briefing and, if necessary, oral argument,
in support of its position.

DATED: June 13, 2019 ERICKSEN ARBUTHNOT

  

 

 

JOSEPH J. MINIOZA
KARA L. WILD
Attorneys for Defendant,

GOLDEN GATE NATIONAL PARKS
CONSERVANCY

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) BY DEFENDANT GOLDEN GATE
NATIONAL PARKS CONSERVANCY

-4-

 
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 5 of 57

EXHIBIT 1
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 6 of 57

SUM-100
NOTICE TO DEFENDANT:
{AVISO AL DEMANDADO);

(Additional Parties Attachment Fonn is Atladhed)

YOU ARE BEING SUED BY PLAINTIFF:
(.0 ESTA DEMANDANDO FL DEMANDANTE):

GRETTA ETHERIDGE, an individual;

 

 

NOTICE! You have been sued. The couil inay decide agalnsl you wihout your being heard unloss you reapond wilhin 30 days. Read the informaiton

below,
‘You have 80 CALENDAR DAYS offer thts summons aj legal papers are served onyouto Mo n written response el this court and have a Copy
served an the plain, A latler or phone call vill nol protect you, Yourwriden sesponsa must bp In proper lege) farm Ifyou want the court lo haar your
gave. Then may ba 4 court form Itvat you can use for yourrespones, You can and these cout forms and more Infarmation at the California Courts
Ontine SelftHelp Center (www.courtii/o.ca,govealalp), your county law Uibrary, oF the courthouse nearest you, Ifyob cannot pey the filing fee, ask
the courl clerk for a fee walver form, II you de nat Me your fesponke on tie, you may lose the caac by default, and your wages, maney, ahd property

may be faken Withou} further warning from tho court,
re are olher legal requirements, You may wanl to calf a atomey Tlaht away, if you de nal How an alleraey, you may want to call an atlomey

referral servieo, yout cannot alford an etomey, you niay ba alighls for free legal services from a nonprofit lenal ssevites program, You ean locale
these nonprofit groups at tha Gallformla Legal Services Web sile (widawielycaltomaong), ihe GCalifomla Courts Online Self-Help Center
(wowcourtinio.ca.gowseltholp), or by contacting your local cobsrl or county bay agenolation, NOTE: ‘Tha court. has a sfatutory llen for walyad fens and
costs on any sellement or asbitrallon award of $10,000 or morn Ina elyll case, The court's en must be pald before the court will damies the ouge,
pAvISGL id han domendado, Sino resporids dentro de 40 dias, fa corte puede decidir on eu contra al exduchor au version, Lea le Brfowmackén a
conlinuactén.

Tone 40 DIAS DE CALENDARIO dospuds de qua ie enireguen asta citacion y papetes legalos para presenter una respuesta por esonto on aa
carte y hacer que se snirogue wna copla al deorandante. Una carta o une iamade teletinica tia ko protogen, Surespuesia por esorio tlene que estar
on formato legal corresic sf desea que procesart au caso en fe covle, Es posible que aye un Jornulaplo que usted pueda usar para su fespvesta,
Puede oncontrer esios fannuletios do Je corte y mae nformacién en al Contre de Ayuda da las Gores da Californie fennve nucolte,ca.geyy, afi fa
bibllotaca de jayes do su cortdada a en fe corte que lo quoda mas cétea. 8/ no puede pagaria cuola da presenizultr, pls wl eaorelerio da fa corte

qta fa 6 un formufarta de exonolin de page do suotes, S!no prozania su respuesta # tlampo, puede pantera! caso par lneumpiimionio y fa corto le

podrd quilarsu svete, dinero y bienes sh mAs advertencia.
Hay ofros requisites legates. Es recornendable que lame a un abogade inmediatanante, Si. n0 concen 0 un abogaro, puodo tantar a uit servicio da

ramisién a abogados, S/ no puede pagar 4 un abogedo, es posthla que cumpla con bs requisios para obtener servicios legates grétulios de un
] programa do servieloa legales sin fines de tucro, Puede encontrar ostos grupos aln fines lucro 6 oF slifo web do Culfornie Legal Services,

(yw, lawhelpealifornia.arg), 60 of Centra de Ayuda da Ins Corfas do Cailforria, sucorle.od.gou) a panidndosa 6 coracto cor Je carte 6 of
colegio de nbogados locales, AVISO; Porley, ia cone (lane derecho a reclamer fas ctrcias y Jos gostos exentos por Imponer un gravaman sobre
cuaiyulor recupenicisn de $10,000 6 mde de Valor macihida macianto un scumrdo o une concesiin de arhilrefe an tin caso de deren nivii, Tien qua

pager ef gravamen de Ia corle untes de que fa corte pusde dasechar el caso.

The name and address of the court [a: CASENUBDER:
(El nombre y dirocalén de fa corte es): San Francisco poommersae = { 9 8

400 MoAllister Street | LGC 19 67656 = g
San Francisco, CA 94102

‘The name, address, and telephone number of plainilifs attomey, or plalntlff without an aliamay, ls:
{E) nombre, fa direcclon y of ntimero do teldfono de! abogado do! damendante, o def demendanie que no vane abogudo, 8s):

LOUIS | WHITE PC, 1851 Heritage Lane, Suite 148, Sacramento, CA 95815 (916) 333-3613 u
DATE: Wd 9 62019. DEPUTY oLERK Se by BOWMAN Lt _ Depuly.

(Fecha) : (Secrofario} : (Adjanto)
(For proof of servine of (his summons, use Proof of Sendee of Summons (fonn POS-010),)

(Pare prueba de entrega de esta citalién use al formulario Proof of Service of Summons, (POS-07 Oy.

—-~, NOTICE TO THE PERSON SERVED: You am served

 

 

 

 

 

CGP 416.80 {authorized person)

[7] CCP 418,40 (ass WC a ee : f iy
VAN Enh

4 rt aa alher (specify): IG (3G

 

 

 

by personal delivery on (data):
Pago told
Fon Adar fg Bneeiiony ura SUMMONS Gerla OM Procodre $0 Atz20, rad

BOM-£00 fee, Juy 4, OH

sea 4, C_) as an individual defendant ; \
2. as the person sued fictitlous name of (spagify): .
I Hollen Gate Matbonal Parks conser wing
{ so
3 x on behalf of (spocity A Ce ay P16 Cente om
under: [7] COP 416,10 (corporation) GGP 416.80 (minor,
C7) OCP 416,20 (defunct corporation) P~} CGP 418.70 (conservates}

<—

 

ao Rear ateeee ey

FTA OI ES ver oe seca nen der a tems are

 

 

 
Case 3:19-cv-04023-LB Document 1 Filed 07/12/19 Page 7 of 57

SUM-200(A)

 

SHORT TITLE: a CASE NUMBER:
... Etheridge v. Golden Gate National Parks Conservancy, et al.

 

 

 

 

INSTRUCTIONS FOR USE

“> This form may be used as an attachment fo any summons If space does not permit the Iisting of all parties on the summons.
> If this aitachment is used, inser! the following statament In the plaintiff or defendant box on the summans: "Additional Parties
Attachment form is altached."

List additional partles (Check only ane box. Use a separate page for each typa of party.):

[_] Plainstf [¥] Defendant [7] Cross-Complainant [] Cross-Defendant

GOLDEN GATE NATIONAL PARKS CONSERVANCY dba CRISSY FIELD CENTER; NATIONAL
PARK SERVICE; and DOES 1-50, inclusive,

Page of ¢

 

Page 1 of?

Fo i anette ADDITIONAL PARTIES ATTACHMENT
SUM-200(A) {Rav, January 1, 2007) Attachment to Summons

 

 
Case 3:19-cv-04023-LB Document 1

eo SO “st DN &% BR oF Hy

10
11
12
13
14
15
16
17
18
19
20
24

23
24
25
26
27
28

 

Jamil L, White (SBN: 244028)
Andrey R, Yurtsan (SBN: 294760)
LOUIS WHITEPC

1851 Heritage Lane, Suite 148
Sacramento, CA 95815
Telephone; Ore 333-3613
Facsimile; 916) 274-4631

Attorneys for Plaintiff,
GRETTA ETHERIDGE

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF SAN FRANCISCO

GRETTA BTHBRIDGE, an individual;

Plaintiff,
VS;
GOLDEN GATE NATIONAL PARKS
CONSERVANCY dha CRISSY FIELD

CENTER; NATIONAL PARK SERVICE; and
DOES 1-50, inolusive,

Defendants,

PRELIMINARY ALLEGATIONS
‘ At all times mentiongd herein, P laintiff GRETTA ETHERIDGE (‘Plaintiff’) was and is a.

resident of the County of Sacramento, State of California,
Al all times mentioned herein, Plaintiff is informed and believes that Defendant GOLDEN

2.

GATH NATIONAL PARKS CONSERVANCY dba CRISSY FIELD CENTER (“GGNPC’) was
and is a public entity and/or municipal corporation duly organized and existing under the laws of

the Stafe of California, lecated in the County of San Francisco, California.

Filed 07/12/19 Page 8 of 57

 

UN 0 @ 201

caspno;, CGC" 19 =576 5G G

PLAINTIFT GRETTA
ETHERIDGI’S COMPLAINT FOR:

1, PREMISES LIABILITY ~
NOLICE OF DANGEROUS
CONDITION OF PROPERTY
PURSUANT TO GOVERNMENT
CODE §§ 835 AND 834.2(a)

 

 

 

PLAINTIFF GRETTA BYHBRIDGB’S COMPLAINT

 

 

 

 

 
oOo “St OF OWN

So

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 9 of 57

3, At all times mentioned herein, Plaintiff is informed and believes that Defendant
NATIONAL PARK SERVICE (“NPS”) was and is a public entity and/or municipal corporation
duly organized and existing under the Jaws of the State of California

4, The true names and capacities, whether individuals, corporate, associate or otherwise, of
the defendants DOES 1 through 50, inclusive, are unknown to Plaintiff, who therefore sues such
defendants by such fictitious names, and Plaintiff will amend this Complaint to show theix true
names and capacities when the same have been ascertained. Plaintiff is informed and believes and
thereon alleges that each of the Defendants designated herein as DOE is responsible under law in
some manner and liable herein by reason of negligence, wanton and reckless misconduct, breach
of warranty, strict liability, and in other manner, and by such wrongful conduct proximately
caused the events and happenings herein referred to and proximately thereby caused the injuries
and damages to Plaintiff as alleged herein.

5, The amount in controversy exceeds $25,000.00 and thus exceeds the minimum
jurisdictional amount of the unlimited jurisdiction of the Superior Court of the State of California.
6. Plaintiff is informed and believes, and thereon alleges, that at all time relevant herein,
each defendant, whether designated by name or as a DOE, was the agent, servant, and employee
of every other defendant, who was a principle, master, and employer of each other defendant, and
every defendant was acting within the course and scope of said agency, authority and
employment. Furthermore, each of the defendants was a paxtner and engaged in a joint venture
with every other defendant, and each defendant was acting within the course, scope, and in
furtherance of said partnership and joint venture; and each defendant who was a principle, master,
or employer authorized, ratified, directed, and approved the acts, omissions, and conduct of each
other defendant; and cach defendant assumed the liabilities of every other defendant with respect
to the conditions, incidents, events, injuries and damages reterred to herein.

7. On September 29, 2018, PLAINTIFF was visiting GOLDEN GATE NATIONAL PARK
CENTER dba CRISSY FIELD CENTER.

2
PLAINTIFF GRETTA ETHERIDGE’S COMPLAINT

 

 

 
i]

Oo Oo BM DR HW BE Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28,

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 10 of 57

8. While visiting GGNPC, PLAINTIFF was walking on a grassy area wherein there was a
divot more than 2 inches deep which was covered by grass, Plaintiff fell and shattered 3 bones in
her right foot.

9. GGNPC and NPS failed to use reasonable care in the maintenance of this grassy area of
the park. This defect (divot in the grass) is well in excess of two (2) inches and is not trivial or
insignificant. —

10. The divot was due to design defect, neglect, disrepair, failure to inspect,

and/or failure to maintain by the GGNPC and NPS.

11. PLAINTIFF is informed and believes and thereupon alleges that the GOLDEN GATE
NATIONAL PARK CENTER and NATIONAL PARK SERVICE had either actual or
constructive notice that the divot in the grass, due to, but not limited to, design defect, neglect,
disrepair, failure to inspect, and/or failure to maintain the area, presented a dangerous, unsafe, and
hazardous condition to individuals such as PLAINTIFF using the public property.

12. PLAINTIFF is informed and believes and thereupon alleges that Defendants made no
attempt to maintain the condition of the field or service the field, or, if it did, it did so
inadequately and negligently. Furthermore, had Defendants adequately inspected the field they
would have acquired the requisite notice of the properties dangerous condition.

13, PLAINTIFF went to Urgent Care with complaints of foot pain. At the Urgent Care, she
was examined, evaluated and underwent scans of her right foot. After these imaging studies, it
was determined that PLAINTIFF had 3 bones shattered and need surgery as a result of this
incident,

14. PLAINTIFF underwent surgery at Sutter Hospital in Elk Grove, After this procedure,
PLAINTIFF was provided with medications and instructed to return for surgery to bave the
sutures removed, PLAINTIFF was given a lmee scooter, boot, cast and crutches during this time.
15. Prior to the accident, PLAINTIFF was very active. However, to date, PLAINTIFF'S daily
tasks have been severely curtailed as she cannot maintain her previously lifestyle due to severe

pain in her right foot.

3

PLAINTIFF GRETTA ETHERIDGE'S COMPLAINT

 

 

 
Go CO NO DN DW BR W LD KH

YN YR YY NN
2240 G8 OS fF F CBE BR AES HE xr SB

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 11 of 57

16. The name(s) of the public employee(s) causing PLAINTIFF’S injuries under the described
citcumstances are not known to PLAINTIFF at this time.

17. The injuries sustained by PLAINTIFF, as far as known, as of the date of this Complaint,
consist of the significant shattered bones to the right foot, associated treatment and recovery. The
financial cost to the PLAINTIFF, and the cost of bills, must be recovered.

18. On March 8, 2019, PLAINTIFF presented her claim to the Department of Parks and
Recreation and Government Claims Program, pursuant to California Government Code § 910,

This claim was rejected on March 27, 2019.

FIRST CAUSE OF ACTION
Premises Liability-Notice of Dangerous Condition of Property Pursuant to
Government Code §§ 835 and 835.2(a)
(Against all Defendants)

19. Plaintiff incorporates all allegations of this Complaint and re-alleges them as though they
were fully set forth herein, ,
20. Defendants failed to use reasonable care in the maintenance of this property. This defect
(divot in the grass) is well in excess of two (2) inches and is not trivial or insignificant.

21, — The divot in the grass was due to design defect, neglect, disrepair, failure to inspect,
and/or failure to maintain by the Defendants.

22, PLAINTIFF is informed and believes and thereupon alleges that the Defendants had either
actual or constructive notice that the divot in the grass, due to, but not limited to, design defect,
neglect, disrepair, failure to inspect, and/or failure to maintain the field, presented a dangerous,
unsafe, and hazardous condition to individuals such as PLAINTIFF using the public property.
23, PLAINTIFF is informed and believes and thereupon alleges that the Defendants made no
attempts to maintain the condition of the field or service the field, or, if it did, it did so
inadequately and negligently, Furthermore, had the Defendants adequately inspected the field
they would have acquired the requisite notice of the property’s dangerous condition,

24, PLAINTIFF is informed, believes and thereupon alleges that the circumstances under
which a public entity will be held liable for injuries caused by a dangerous condition of property
is governed by California Government Code § 835. This Section states:

4
PLAINTIFF GRETTA ETHERIDGE'’S COMPLAINT

 

 

 
‘Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 12 of 57

 

1 Except as provided by statute, a public entity is liable for
2 injury caused by a dangerous condition of its property if the
plaintiff establishes that the property was in a dangerous condition
3 at the time of the injury, that the injury was proximately caused by
the dangerous condition, that the dangerous condition created a
4 reasonably foreseeable risk of the kind of injury which was incurred,
5 and that either:
6 (a) A negligent or wrongful act or omission of an employee of the
public entity within the scope of his employment created the
7 dangerous condition; or
8 (b) The public entity had actual or constructive notice of the
9 dangerous condition under Section 835.2 a sufficient time prior to
the injury to have taken measures to protect against the dangerous
10 condition.
11 | 25. PLAINTIFF is informed, believes that California Government Code § 835.2 explains a
2 public entity notice of a dangerous condition. This Section states:
13 (a) A public entity had actual notice of a dangerous
condition within the meaning of subdivision (b) of Section 835 if it
14 had actual knowledge of the existence of the condition and knew or
15 should have known of its dangerous character,
16 (b) A public entity had constructive notice of a dangerous
condition within the meaning of subdivision (b) of Section 835 only
17 if the plaintiff establishes that the condition had existed for such
a period of time and was of such an obvious nature that the public
18 entity, in the exercise of due care, should have discovered the
19 condition and its dangerous character. On the issue of due care,
admissible evidence includes but is not limited to evidence as to:
20
(1) Whether the existence of the condition and its dangerous
21 character would have been discovered by an inspection system that was
reasonably adequate (considering the practicability and cost of
22 inspection weighed against the likelihood and magnitude of the
23 potential danger to which failure to inspect would give rise) to
inform the public entity whether the property was sate for the use or
24 uses for which the public catity used or intended others to use the
public property and for uses that the public entity actually knew
25 others were making of the public property or adjacent property.
26 (2) Whether the public entity maintained and operated such an
27 inspection system with duc care and did not discover the condition.
28
5
PLAINTIFF GRETTA ETRERIDGE'S COMPLAINT

 

 

 

 
SD CO SD A BR WD PO we

MN YH YN NW
eo U AG FSS fF FSFE RDBRREERBH xs

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 13 of 57

26. PLAINTIFF is informed, believes and thereon alleges that at the time of the Subject :
Incident in September of 2018, and prior thereto, Defendant GOLDEN GATE NATIONAL
PARK CENTER dba CRISSY FIELD CENTER owned, maintained and controlled the subject
field, —

27, PLAINTIFF is informed, believes and thereon alleges that the Defendant GGNPC knew
or should have known of the dangerous condition of the subject field, specifically, the defective
divot in the field that was well in excess of two (2) inches and is not trivial or insignificant.

28. PLAINTIFF is informed, believes and thereon alleges that at the time of the Subject
Incident in September of 201 8, and prior thereto, Defendants had actual and/or constructive
knowledge that the subject field was in a clear and obvious condition which created a substantial
risk for the type of injury alleged herein. In addition, Defendants should have, prior to the
incident of September of 2018, taken measures to protect against this dangerous condition.

29, PLAINTIFF was not aware of the dangerous condition of the subject field at the time of
the Subject Incident in September 2018.

30, PLAINTIFF is informed, believes and thereon alleges that as a proximate result of
Defendants’ breach of its duty to maintain the subject field in a safe, non-hazardous and non-
dangerous condition and its failure to remedy the unsafe, hazardous and dangerous condition or to
have such repaired or remedied within a reasonable time, or at all, Defendants are in violation of
California Government Code §§ 835 and 835.2. Due to Defendants’ failure and breach,
PLAINTIFF was injured in her health, strength and activity, sustaining injuries to her person, all
of which have caused, and will continue to cause, PLAINTIFF significant mental and physical
pain and suffering. PLAINTIFF is informed, believes and thereon alleges that said injuries will
result in permanent disability to PLAINTIFF, all to her damages, in an amount subject to proof at
trial.

31, Asadirect and proximate result of the aforementioned accident caused by each of the
Defendants and. DOES 1 through 50, inclusive, as set forth specifically above, PLAINTIFF
suffered severe, painful, debilitating and permanent physical injuries to her body including but

not limited to right foot and ankle pain, 3 shattered bones and 2 surgeries.

6
PLAINTIFF GRETTA ETHERIDGE’S COMPLAINT

 

 

 
ao

oO CoO SN DH eH KR

10
11
12
13
14
IS
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

Case 3:19-cv-04023-LB Document1 -Filed 07/12/19 Page 14 of 57 ©

32. Asa direct and proximate result of the negligence or other wrongful conduct of

Defendants, and each of them, as herein alleged, PLAINTIFF was required to and did employ

| physicians for medical examination, treatment and care of said injuries, and did incur medical and

incidental expenses among others the exact amount of which is unknown at the present time.
Plaintiff will amend this Complaint to set forth such damages as they become more filly known.

33.  Asadirect and proximate result of the negligence or other wrongful conduct of

| Defendants, and each of them, as herein alleged, PLAINTIFF has incurred and will incur in the

future further medical and incidental expenses for the care and treatment of these injuries the
exact amount of which is umknown at the present time. PLAINTIFF will amend this Complaint to
set forth such damages as they become more fully known.

34, Asa further direct and proximate result of the actions, conduct and breach of duty of

Defendants set forth herem, PLAINTIFF has suffered and incurred special damages in an amount

according to proof.

PRAYER FOR DAMAGES
WHEREFORE, Plaintiff GRETTA ETHERIDGE prays for judgment against Defendants,

and each of them, as follows:
1} For general and actual damages according to proof;

2) For past and future medical, incidental and related expenses according to proof,

3) For costs of suit incurred herein; and

4) For such other and further relief as the Court may deem just and proper.

DATED: June 6, 2019 Respectfully submitted,
LOUIS | WHITE

as

    

 

 

Attorneys forP aintiff
—~-G, 'A ETHERIDGE

7
PLAINTIFF GRETTA RTHERIDGE'S COMPLAINT

 

 

 
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 15 of 57

CASE NUMBER: CGC-19-576508 GRETTA ETHERIDGE VS, GOLDEN GATE NATIONAL PAR?
NOTICE TO PLAINTIFF

‘ACase Management Conference is setfor,

   

 

 

rm ‘CM-110.-

 

 

 

 

  

ot Stifter df gc cedeee

“See Local Rules 3.3, 6.0.6 and 10 B re atipulation to Judge pro tem, . : os

 

Se beta pate

 

 

 

 
' Case 3:19-cv-04023-LB Document 1° Filed 07/12/19 Page 16 of 57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GM-070
APRIL AR CATT HOUT ATTORNEY (Name, State Bar nuntbor, anclactdnsta}e FOR COURT Une ONLY
Jamil L. White (SBN: 244028)
1851 Herltyge Lane, Sulte 148
Sacramento, CA 95315
reepronenos (916) 333-3613 raxnos (916) 274-463} :
ATTORNEY FOR (Nomo}t
. SUPERIOR GOURT OF CALIFORNIA, GOUNTY OF San Francisco i Ato Ut
arneeT aonRess: 400 McAHister Street
LAWLING ADDRESS: j
ciry Ayozipooue, San Francisco, CA 94102 JUN 0 6 2019
nomauraye, Clyio Center Courthouse gene
CASE NAME! wit a, Ter : ee
Etheridge v, Golclen Gate National Parks Conservancy, et al. he
eh CASE cover SHEET Complex Gaae Dasignation CASE MADER: {°
id Limite
rca tareunt CI Counter {—] doindar C661 9-87 fj 8
damanded demanded is Filed with firat appaarance by defendant ‘
oxogads $25,000) $28,000 or Jags) {Gal, Rules of Court, rule 3.402} DEFY:
flems 1-6 below must be completed (see insinielions on page 2).
i. Gheck one box below for tha nase type that bast dascribas thls case:
Auto Tort Goniract Provistonaily Compiox G)vli Lithiallan
Auto (22) Breach of contmetvarranty (06) (Cal. Ruloa of Court, rules 9.400-3.409)
Uninsured motertst (48) Rule 8,749 collections {09} [_} AntitrusvTtede ragulatlon (49)
Othar PHPDAWD (Pursenal injury/Property Olvwr eatletions (08) = Construction detect (10)
DamagelWrongtul Death) Tort Insurance coverage (10) _l Muss tert (40)
Asbastos (04) [_} otter contract (27) [] Secuities tigation (28)
Product Habllily (24) Real Property LF EnvironmentaToxic tort (20)
|_| Medical malpractioa (43) [_] Eminant domalvinverse {2} insurance coverage clalms arising from te
[7] other PuPDIWD (23) comlermnation (14) above isted provipfonally somplay case
on-PHPDAYD (Other) Tort [7] Wrongfut evtelton (33) ‘ypes G41)
Businass torvunfalr huciness praotice (07) [3 other real property (28) Enlorcamsnt of Jadgment
Givil rtahits (08) Unlawiul Detahor Enforcement of Judgenerit (20)
Dofumation (19) | Commercial ($1) Migcolanoous Olt Complaint
Fraud (16) |] Residential (82) RICO en
intellociual properly (19) 1) Drugy (98) Other complaint (nof spactilad above) (42)
Professional negligence (26) Judiotal Review Mincoliancous Civil Patillon
Ct char non PUR tort (88) 4 Ase froire (98 ue tI Parinershtp and carparale governance (21)
joymen atitian rey on nwa Other pellllon (no! specifud above) (43
Wrongful ferminatton (38) . ] whit of mandate (02) pation ¢ )
EF] Othar amployment (15) [1 other jusieial review (39)

 

2, Thiscase (lis L¥Jlenot complex under rule 3.400 of the Californfs Rulag of Court, If the cage is complex, mark (he
factors requiring exceplional judicial management!
afl Large number of soparataly represented partlas d, L_] Large numbor of witnesses
b.{"] Extensive motlon practice raleing difficult or novel 9, [_] coordination with ralatsd actions pending in ane or more courts
issues that will be time-consuming to rasolve in other counties, states, or countries, or ln a faderal court
¢, __] Substantial amount of documentary evidanca t. [__] Subetantiat postiudgment Judiolal superviston

Romadios eaught (check ail thaf apply): a.[7] monetary &.[__] nonmonetery; dactaratory or injunctive rellaf —o. [_]punttive

3
4, Number of causes of actlon (specify: One
6. Thiscase [is [isnot a clase ation sult,
@ Ifthera are any known related cases, tila and serve a notlcs of related case. (You may uso (in CM-OTBJ “~~
Rate: June 6, 2019
Jamil L. White le eE
TURE GF PARTY ORATIORNGYFORPARIN)

 

CFYPE OR PRINT NAMA)

, NOTICE
+ Plaintlif must file this cover sheet with ihe first paper led In the actlon or procecstag lexcopt anal ane cases or casas {ilod
dndar the Probata Gada, Family Code, or Welfare and Institullons Gods). (Cal, Rules of Cour-ralé $.220.) Failure to Me may result
In sancltons,
® Fils this covor sheal In addition lo any cover sheat required by focal court rule,
» if thia case is complex under rule 3,400 at seq, of the Callfomla Rules of Court, you must serve a copy of this cover sheet on all

aller partles to the actlon or praceeding.
e Untess His Is a collactions case under rule 3.740 of a complex case, this cover sheet will be used for statisitcal purpases only, bot

 

 

 

Foin| Adopted &v Mnrytatory Us 3 3 Cat, Fuses of Court, mias 2.50, 4220, 3,400-9.403, 3.740,
seen tonal a calvaria CIVIL CASE COVER SHEET Ga. Slanderds a) xdicia} Aatnsce a oe
ANP. COW C8,

CM-O10 Pty, Jug 1, 2007]

 

A ener pte et ne

INR ite get ates mt 19 wee ipl ects Ht

Teh iaeT

 

 

 

 
Case 3:19-cv-04023-LB Document1 Filed'07/12/19 Page 17 of 57

CM-010
(INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET

To Plaintiffs and Others Filing First Papers. {f you are filing a first paper (for example, a complain in a civil case, you must
complete and file, along with your first paper, the Civ? Case Cover Sheet contained on page 1. This Information will be used to compile
statistics about the types and numbers of cases filed. You must complete jtams 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best desoribas the case. If the case fits both a general and a more specific type of case listed in item 4,
check the more specific one. If the case has multiple causes of action, check the box that best Indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below, A cover
sheet must be filed only with your initial paper, Falture to file a cover sheet with the first paper filed in a civil case may subject a parly,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the Callfornla Rules of Court,

To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 Is detined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction Jn
which property, services, or money was acquired on credit. A collections case does not Include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) @ prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the ganeral
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment In rule 3.740.

To Parties In Complex Cases. In complex cases only, parties must also use the Civii Case Cover Sheet to designate whether the
case is complex. If a plaintiff belleves the case is complex under rule 3.400 of the California Rules of Cour, this must be indicated by
compieting the appropriate boxes in Items 1 and 2. if a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on ail parties to the action. A defendant may file and serve no later than the tme of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made-no designation, a designation that

the case Is complex. CASE TYPES AND EXAMPLES
Auto Tort ok Contract Provistonally Complex Civil Litigation (Cai,
Aulo (22)—Personat Injury/Properly Breach of ContraclWarranty (05) Rulas of Court Rules 3,400-3,403)
Damage/Wrongfy Peath Breach of Rental/Lease Antitrust'Trade Regulation (03)

Uninsured Motorist (46) (the
case involves an uninsured
motorist claim subject to
arbitration, check this lem
instead of Aujo)

Other PI/PDIWD (Personal Injury!
Froperty Damage/Wrongful Death}
ort

Asbestos (04)

Asbestos Property Damage
Asbestos Personal Injury/
Wrongful Death
Product Liability (not asbestos or
foxie/environmental} (24)

Medical Malpractice (45)

Medical Malpractice—
Physicians & Surgeons

Other Professional Health Care
Malpractice

Other P/PDAWD (23)

Premises Liabilty (e.g., slip
and fall)

Intentional Bodily Injury/PD/AWD
(4,g., assault, vandatism)

Intentional Inflictian af
Emotional Distress

Negligent infliction of
Emotional Distress

Other PUPD/WD

Non-P/PDAWD (Other) Tort
Business Torl/Unfair Business
Practice (07)

Clvil Rights (e.g., discrimination,
laise arrest!) (not civil
harassment) (08) ~

Dafamation (e.g., slander, libel)

(13)

Fraud (18)

intellectual Property (19)

Professional Negligence (25)
Legal Malpractice
Other Professional Malpractice

Contract (not untawful detainer
or wrongful eviction)
Contract/Warranly Breach~Sellar
Plaintiff (not fraud or negligence)
Negligent Breach of Contract/
Warranty
Other Breach of ContractWarranty
Coltectilons (2,g., money owed, open
book accounts) (69)
Collaction Case—Seller Plaintiff
Other Promissory Note/Collections

ase

Insurance Coverage (not provisionally

complex) (18)
Auto Subrogation
Other Coverage
_ Other Gontract (37)
Contractual Fraud
Other Contract Dispute
Real Proparty

Eminent Domairn/Inverse
Condemnation (14}

Wrongful Eviction (33)

Other Real Property (e.g., quiet title) (26)
Writ of Possession of Real Properly
Mortgage Foreclosure
Quiet Title
Other Real Proparty (not eminent
damain, landiordfenant, or
foreclosure)

Unlawful Detainer

Commerctal (31)

Residential (32)

Drugs (38) (if the case involves iifegal
drugs, check this lem; otherwise,

ropart as Commercial or Residential) -

Judicial Review
Asset Forfeiture (05)
Pe(ition Re: Arbitration Award (11)
Writ of Mandate (02)
Writ-Administrative Mandamus
Writ-Mandamus on Limited Court

Construction Defect (10)

Clalms Involving Mass Tort (40) -

Securities Litigation (28)

Enviranmental/Toxie Fort (30)

Insurance Coverage Clainis
(arising from pravisionally complex
case type listed above) (44)

Enforcement of Judgment

Enforcement of Judgment (20)

Abstract of Judgment (Out of
Counly)

Confession of Judgment (non-
domestic relations)

Sister State Judgment

Administrative Agency Award
{not unpaid faxes)

Petltian/Certificatian of Entry of
Judgment on Unpaid Taxes

Other Enfarcemant of Judgment

Miscellaneous Civil Complaint

RICO (27}
Other Complaint (mot specified
above) (42)

Declaratory Relief Only
injunctive Rellef Only (nen-
harassment}
Mechanies Lien
Other Commarcta! Complaint
Case (non-tortnon-complex)
Other Civil Complaint
{non-tort/non-complex)
Miscellaneous Civil Petition
Partnership and Corporate
Governance (21)
Other Petition (not specified
above} (43)
Civil Harassment
Workplace Violence
Elder/Dependent Adult
Abuse
Election Contest
Petition for Name Change

(not medical or legal) Case Matter fi ti
seman Nor PUPDMD Tort 36) Wéil-Other Limited Court Case Petition for Relief From Late
mplaymety Review Other Civil Petition
Wrongful Termination (36) Other Judicial Review (39)
Other Employment (15) Review of Health Officer Order
Notice of Appeal-Labor
Commissioner Appeals

 

CM-040 [Rev, July 1, 2007]

CIVIL CASE COVER SHEET.

Page 2 of 2

 

 
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 18 of 57

Superior Court of California, County of San Francisco
Alternative Dispute Resolution
Information Package

   

 

The plaintiff must serve a copy of the ADR Information Package on each defendant along
with the complaint, Cross-complainants must serve a copy of the ADR Information Package
on any new parties to the action together with the cross-complaint, (CRC 3.221{c}.}

 

 

 

WHAT IS ADR?
Alternative Dispute Resolution {ADR) is the term used to describe the various options available for

settling a dispute without a trial. There are many different ADR processes, the most common forms of
which are mediation, arbitration and settlement conferences. In ADR, trained, Impartial people decide
disputes or help parties decide disputes themselves. They can help parties resolve disputes without

having to go to trial.

WHY CHOOSE ADR?
It Is the policy of the Superfor Court that every long cause, non-criminal, nen-juvenile case should

participate elther In an early settlement conference, mediation, arbitration, early neutral evaluation or
some other alternative dispute resolution process prior to trial. (Local Rule 4.)

ADR can have @ number of advantages over traditional! litigation:
# ADR can save time. A dispute often can be resolved in a matter of months, even weeks,
through ADR, while a lawsuit can take years,
e ADR can save maney, Including court costs, attorney fees, and expert fees.
* ADR encourages participation. The parties may have more opportunities to tell thelr stary than
In court and may have more contral aver the outcome of the case.
¢ ADR is more satisfying. For all the above reasons, many people partieipating in ADR have

reported a high degree of satisfaction.

**Elacting to participate In an ABR process does not stap the time perfod to
respond to a complaint or cross-complaint**

WHAT ARE THE ADR OPTIONS?
The San Francisco Superlor Court offers different types of ADR processes for general civil matters, The

programs are described below:

1) MANDATORY SETTLEMENT CONFERENCES

Settlement conferences are appropriate in any case where settlement is an option, The goal of
settlement conferences is to provide participants an opportunity to reach a mutually acceptable
settlernent that resolves all or part of a dispute. Mandatory settlement conferences are ordered by the
court and are often held near the date a case is set for trial, although they may be held aarller if
appropriate. A party may elect to apply to the Presiding Judge for a specially set mandatory settlement
conference by filing an ex parte application. See Local Rule 5.0 for further instructions, Upon approval by
the Presiding Judge, the court will schedule the canference and assign a settlement conference officer.

ADR-{ 10/18 Page | 4

 

 

 
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 19 of 57

2) MEDIATION
Mediation is a voluntary, flexible, and confidential process in which a neutral third party facilitates

negotiations. The goal of mediation is to reach a mutually satisfactory agreement that resolves all or
part of a dispute after exploring the Interests, needs, and priorities of the parties In light of relevant

evidence and the law.

(A] MEDIATION SERVICES OF THE BAR ASSOCIATION OF SAN FRANCISCO (RASF), in caoperation
with the Superior Court, is designed to hetp civil litigants resolve disputes before they incur substantial
costs In litigation. While It fs best to utilize the program at the outset of litigation, parties may use the
program at any time while a case Is pending. Experienced professional mediators work with parties to
atrive at a mutually agreeable sclution. The mediators provide one hour of preparation time and the
first two hours of mediation time. Mediation time beyond that Is charged at the mediator’s hourly rate,
HASF pre-screens all mediators based upon strict educational and experience requirements. Parties can
select their mediator from the panels at www.sfbar.org/mediation or BASF can assist with mediator
selection. BASF staff handles conflict checks and full case management, The success rate for the
program is 67% and the satisfaction rate |s 99%, BASF charges an administrative fee of $295 per party,
The hourly mediatar fee beyond the first three hours will vary depending on the mediator selected.
Waivers of the fee are available to those who qualify, For more Information, call 445-982-1600 or email

adr@sfbar.org,

(8} JUDICIAL MEDIATION PROGRAM provides medfation with a San Francisco Superior Court Judge
for civil cases, which Include but are not limited to, personal Injury, construction defect, employment,
professional malpractice, Insurance coverage, toxic torts and industrial accidents, Parties may utilize
-this program at any time throughout the litigation process. Parties interested In judicial mediation
should file a Stipulation to Judicial Mediation Indicating a folnt request for inclusion in the program. A
preference for a specific Judge may be Indicated, The court will coordinate assignment of cases for the
program, There is no charge. Information about the Judicial Mediation Program may be found by
visiting the ADR page on the court's website: www.sfsuperlorcourt.org/divislons/clvil/dispuite-resolution

(C) PRIVATE MEDIATION: Although not currently a part of the court’s ADR program, parties may
select any private mediator of thelr choice, The selection and coordination of private mediation (s the
responsibility of the parties. Parties may find mediators and organizations on the [nternet. The cost of
private mediation will vary depending on the mediator selected.

(D} COMMUNITY BOARDS MEDIATION SERVICES: Mediation services are offered by Community
Boards (CB}, a nonprofit resohrtion center, under the Dispute Resolution Pragrams Act. CB utillzes a
three-person panel mediation process In which mediators work as a team to assist the parties in
reaching a shared solution. To the extent possible, medlaturs are selected to reflect the demographics of
the disputants, CB has a success rate of 85% for parties reaching a resolution and a consumer
satisfaction rate of 99%. The fee is $45-S100 to open a case, and an hourly rate of $180 for complex
cases. Reduction and waiver of the fee are available. For more information, call 415-920-3820 or visit

co ityboards.

ADR-1 40/18 Page] 2

 

 

 

 

 
Case 3:19-¢v-04023-LB Document1 Filed 07/12/19 Page 20'of 57

3) ARBITRATION
An arbitrator is a neutral attorney who presides at a hearing where the partlas present ‘evidence through

exhibits and testimony. The arbitrator applies the law to the facts of the case and makes an award based
upon the merits of the case,

{A) JUDICIAL ARBITRATION
When the court orders a case to arbitration It is called “Judicial arbitration”. The goal of arbitration is to

provide parties with an adjudication that is earlier, faster, less formal, and Usually less expensive than a
trial, Pursuant to CCP 1141.11, all civil actions in which the amount in controversy Is $50,000 ar less, and
no party seeks equitable relief, shall be ordered to arbitration. (Upon stipulation of all parties, other
civil matters may be submitted to Judicial arbitratien.) An arbitrator Is chosen from the court’s
arbitration panel. Arbitrations are generally held between 7 and 9 months after a camplaint has been
filed. Judicial arbitration is not binding unless all partles agree to be bound by the arbitrator's dacisian.
Any party may request a trial within 60 days after the arbitrator's award has been filed, Local Rule 4.2
allows for mediatlon In lieu of judicial arbitration, so long as the parties fe a stipulation to mediate
after being assigned to judicial arbitration, There Is no cost to the parties for Judicial arbitration.

(B) PRIVATE ARBITRATION
Although not currently a part of the court's ADR program, clvil disputes may also be resolved through
private arbitratlon. Here, the parties voluntarily consent to arbitration. If all parties agree, private
arbitration may be binding and the partles give up the right to judicial review of the arbitrator's decision.
in private arbitration, the parties select a private arbitrator and ara responsible for paying the

arhbitrator’s fees,

HOW DQ / PARTICIPATE IN ADR?
Litigants may elect to participate fn ADR at any point in a case. General civil cases may voluntarily enter

Into the court’s or court-affiliated ADR programs by any of the following means:
» Filing a Stipulation to ADR: Complete and file the Stipulation form [attached to this packet and

available on the court’s website}; or
« Indicating your ADR preferences on the Case Management Statement {avallable on the court’s

website); or
6 Contacting the court’s ADR Departmant (see below), the Bar Assoclation of San Francisco’s ADR

Services, or Community Boards.
For more Information about ADR pragrams or dispute resolution alternatives, contact;

Superior Court Alternative Dispute Resolution
400 McAllister Street, Room 103-A, San Francisco, CA 94102
415-551-3869
Or, visit the court's ADR page at www.sfsuperlorcourt.org/divisions/civil/dispute-resolution

TO PARTICIPATE IN ANY OF THE COURT'S ADR PROGRAMS, PLEASE COMPLETE ANDO FILE THE ATTACHED
STIPULATION TO ADR AND SUBMIT IT TO THE COURT, YOU MUST ALSO CONTACT BASF OR COMMUNITY
BOARDS TO ENROLL IN THEIR USTED PROGRAMS, THE COURT DOES NOT FORWARD COPIES OF
STIPULATIONS TO BASF OR COMMUNITY BOARDS,

ADR+1 10/48 Page| 3

 

 
 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 21 of 57

 

sevctaraeeie oe FOR COURT USE GHEY

 

 

ATIORHEY OR PANTY WITHOUT ATTORNEY (Name and edness}

TELEPHONE NQ.;
ATTORNEY FOR (Marna):

RCGUAT OF CALIFORNIA, COUNTY OF SAN ERANGISCO
40 McAllister Stree!
Sun Fianclser, CA 94402-4544

SUP ERIC:

PLAIN FIYPETITIONER:

DEFENDANTIREGPONDENT:

 

STIPULATION TO ALTERNATIVE DISPUTE RESOLUTION (ADR} CASE NUMBER:
DEPARTMENT 410

 

 

 

 

1) The parties hereby slipulate that this action shall be submitted to the fallowing ADR process:

cy

U Go OQ

Co

Mediation Services of the Bar Association of San Francisco (BASF) - Experlenced professional motllators, screened
and approved, provide one hour of preparation and the first two hours of mediation Gma for a BASF administrative fee of
$295 per party. Mediation tima beyond that is charged at the madiator's hourly rate. Walvers of the administrative fee are
available to those who qualify, BASF assists parties with mediator selection, conflicts checks and full case management,

www.sibar.org/mediation

Mediation Services of Communitly Boards (CB) — Service in confunciiun wih DRPA, CB provides case development and one
{hree-hour mediation sessfon, Additional sessions may be scheduled, The cost fs $46-$100 to open s case, and an hourly rate
of $180 for complex cases, Reductlon and waiver of the fee are available to those who qualify. communityboards.org

Private Mediation - Mediators and ADR provider organizations charge by the hour or by the day, current market rates. ADR
organizations may also charge an administrative fee, Perties may find experianced mediators and organizations on the Internet.

Judi¢lal Arbitration - Non-binding arbitration Is avallable to cases in which fhe amount in controversy is $50,000 or less and
no equitable relief is sought. The court appoints a pre-screened arbitrator who will Issue an award. There is no fee for

this program. www.sfsuperiorcourt.org/divisians/civil/dispute-resoiution

Judicial Mediation - The Judicial Mediation pragram offers mediation In civil litigation with a San Francisco Suparior
Court Judge familar wilh the area of the law that Is the subject of the controversy. Thera fs no fae for this program,

www. stsuperlorcourt.org/divisions/clvil/dispute-resolution
Judge Requested (see list of Judges currently participating In the program):
Date range requested for Judicial Meciation (from the filing of stipulation to Judicial Mediation):
(130-80 days [—] 90-120 days [7] Other (please speclty)

 

att soeemetn et ntie

 

Other ADR procoss (deseribe)

 

2) The parties agree that the ADR Process shall be completed by (date):
3) -Pfatntiffis) and Defendant(s} further agree as follows:

 

 

 

Name of Party Stipulating

Name of Party Stlpulating

 

 

Name of Party or Aitorney Executing Stipwation

Name of Party or Attamey Executing Stipulation

 

 

Signature of Party or Attorriey
C7 Piaintiff C2) Defendant [7] Cross-defendani

Dated:

Signature of Party or Attorney
(7) Plains J Defendant (1) Cross-defendant

Dated:

Pen aem gre Neatorama ane mee

C] Addifforal signature(s) attached

ADR-2 1018 STIPULATION TO ALTERNATIVE DISPUTE RESOLUTION

tet RAN EET os tre t eaebete

SEIS Pre RS St A Clete tat EE ea

FN Werte tend ge ate

 

 
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 22 of 57

EXHIBIT 2
So Oo ND WO FBR WD KH

NO NO NO NO NO NY NO NR Re a ea ee
Hn NA HD WA FF Ww NHN —|&§ DW Oo Oo NI HD WwW BR Ww PO FY OC

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 23 of 57

JOSEPH J. MINIOZA, ESQ., (Bar No. 197379)
KARA L. WILD, ESQ., (Bar No. 271647)
ERICKSEN ARBUTHNOT

2300 Clayton Road, Suite 350

Concord, California 94520

Tel: (510) 832-7770

Fax: (510) 832-0102
jminioza(@ericksenarbuthnot.com

k wild@ericksenarbuthnot.com

 

Attorneys for Defendant,
GOLDEN GATE NATIONAL PARKS CONSERVANCY (erroneously sued as GOLDEN
GATE NATIONAL PARKS CONSERVANCY dba CRISSY FIELD CENTER)

SUPERIOR COURT OF CALIFORNIA, CITY AND COUNTY OF SAN FRANCISCO

UNLIMITED JURISDICTION
GRETTA ETHERIDGE, an individual; ) Case No.: CGC-19-573443

)

Plaintiff, ) NOTICE TO ADVERSE PARTY OF

) REMOVAL TO FEDERAL COURT
VS. )
)
GOLDEN GATE NATIONAL PARKS )
CONSERVANCY dba CRISSY FIELD )
CENTER; NATIONAL PARK SERVICE; )
and DOES 1-50, inclusive, )
)
Defendants. )
)

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

NOTICE IS HEREBY GIVEN that a Notice of Removal of this action was filed in
the United States District Court for the Northern District of California, San Francisco
Division, on or about July 12, 2019. A copy of said Notice of Removal is attached to this
Mf
III
Hl
Mf
Mf
Mf

NOTICE TO ADVERSE PARTY OF REMOVAL TO FEDERAL COURT
-1l-

 
o Oo IN DB WO B&B WW NO

No NH NO NY NY DY RY RR ee ei ea ea
oH NAD NH FF Ww NH FH DO OC I HD WD BP WD PO FF CC

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 24 of 57

Notice as Exhibit 1.
DATED: July 12, 2019 ERICKSEN ARBUTHNOT

 

<— JOSEPH J. MINIOZA
KARA L. WILD
Attomeys for Defendant,
GOLDEN GATE NATIONAL PARKS
CONSERVANCY

NOTICE TO ADVERSE PARTY OF REMOVAL TO FEDERAL COURT
-2-

 
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 25 of 57

EXHIBIT 1
o CO SN DN A BR WH PH HY

NH NHN NY NY NY NY NN DN Rw mimi et
oN ND MW FF YW NH F§ SGD OB DD HD BP WD BH SF OC

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 26 of 57

JOSEPH J. MINIOZA, ESQ., (Bar No. 197379)
KARA L. WILD, ESQ., (Bar No. 271647)
ERICKSEN ARBUTHNOT

2300 Clayton Road, Suite 350

Concord, California 94520

Tel: (510) 832-7770

Fax: (510) 832-0102
jminioza(@ericksenarbuthnot.com

 

 

 

 

kwild@ericksenarbuthnot.com

 

 

Attorneys for Defendant,
GOLDEN GATE NATIONAL PARKS CONSERVANCY (erroneously sued as GOLDEN
GATE NATIONAL PARKS CONSERVANCY dba CRISSY FIELD CENTER)

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

GRETTA ETHERIDGE, an individual; Case No.:

NOTICE OF REMOVAL OF ACTION
UNDER 28 U.S.C. § 1441(a) BY
DEFENDANT GOLDEN GATE
NATIONAL PARKS CONSERVANCY

Plaintiff,
VS.

GOLDEN GATE NATIONAL PARKS
CONSERVANCY dba CRISSY FIELD
CENTER; NATIONAL PARK SERVICE;
and DOES 1-50, inclusive,

[Filed Concurrently with Civil Cover Sheet
and Notice of Interested Parties.]

Complaint Filed: June 6, 2019
Defendants.

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant
GOLDEN GATE NATIONAL PARKS CONSERVANCY (erroneously sued as GOLDEN
GATE NATIONAL PARKS CONSERVANCY dba CRISSY FIELD CENTER) hereby removes
this civil action from the Superior Court of California for the County of San Francisco, where it
is currently pending as Case No. CGC-19-573443, to the United States District Court for the
Northern District of California, San Francisco Division.

Mf

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) BY DEFENDANT GOLDEN GATE
NATIONAL PARKS CONSERVANCY

-l-

 
o f& ND UN BR WD NH =

NN NY NY NY NY NHN RD DR Rm ei ei i
ao NO NW FPF WN KF DOD Oo Ww YD DN NH RB WH HB KF CO

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 27 of 57

This Court has original jurisdiction pursuant to 28 U.S.C. § 1441(a), which states that
“{e]xcept as otherwise expressly provided by Act of Congress, any civil action brought in a
State court of which the district courts of the United States have original jurisdiction, may be
removed by the defendant or the defendants, to the district court of the United States for the
district and division embracing the place where such action is pending.” (emphasis added) This
Court has original jurisdiction on the grounds that the location of the injury at issue, Crissy Field,
is federal, as is at least one of the defendants, and therefore the Federal Tort Claims Act applies
rather than state law for public entities.

BACKGROUND

On June 6, 2019, plaintiff GRETTA ETHERIDGE filed the operative Complaint in San
Francisco County Superior Court. Defendant GGNPC was personally served with the Complaint
on June 12, 2019. Plaintiff alleges that while visiting defendant GGNPC, she tripped and fell
while walking on a grassy area, injuring herself. Plaintiff filed the operative Complaint naming
both GGNPC and defendant NPS as “a public entity and/or municipal corporation duly
organized and existing under the laws of the State of California.” Plaintiff alleges one cause of
action against GGNPC and NPS: Premises Liability—Notice of Dangerous Condition of
Property Pursuant to Government Code §§ 835 and 835.2(a). (Exhibit 1, Complaint)

In fact, at least one of the entities, NPS, is a federal entity, and Crissy Field, on which
the incident took place, is federal property. Plaintiff's counsel and GGNPC’s counsel therefore
agreed that California state law did not apply and that the Federal Tort Claims Act should apply.
At this time, though NPS has been served, neither party has been able to reach any agent or
representative, nor has anyone contacted plaintiff or GGNPC’s counsel on their behalf.

GROUNDS FOR REMOVAL
A. The Location at Issue Is Subject to Federal Jurisdiction

This Court has original jurisdiction pursuant to 28 U.S.C. § 1441(a) on the basis that
“[e]xcept as otherwise expressly provided by Act of Congress, any civil action brought in a
State court of which the district courts of the United States have original jurisdiction, may be
removed by the defendant or the defendants, to the district court of the United States for the

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) BY DEFENDANT GOLDEN GATE
NATIONAL PARKS CONSERVANCY

 

-2-
oO Oe YN DN OH PB WY NH

NY NY NO NN RY NN Rw ea a a eg
oN TD HN Fe BW NY —|Y§ SD CO we YD DR NH B® WH HH HF OC

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 28 of 57

district and division embracing the place where such action is pending.” (emphasis added) This
Court has original jurisdiction on the grounds that the location of the injury at issue, Crissy Field,
and at least one of the entities, NPS, is federal, and therefore the Federal Tort Claims Act applies
rather than state tort law for public entities.

California Government Code § 811.2 clearly defines “public entity” as “the state, the
Regents of the University of California, the Trustees of the California State University and the
California State University, a county, city, district, public authority, public agency, and any
other political subdivision or public corporation in the State.” (emphasis added). Therefore, the
California law cited in the Complaint, California Government Code §§ 835 and 835.2(a), do not
apply to federal entities because the “public entity” they refer to is a state public entity only.

GGNPC is aware that pursuant to 28 U.S.C. § 1446(b)(2)(A), “[w]hen a civil action is
removed solely under section 1441(a), all defendants who have been properly joined and served
must join in or consent to the removal of the action.” Though GGNPC understands from
plaintiff's counsel that NPS was personally served on June 14, 2019, neither GGNPC nor
plaintiffs counsel has been able to reach any agent or representative of NPS, nor has any agent
or representative of NPS contacted either plaintiff's counsel or GGNPC. Mindful of the 30-day
deadline from the date of service imposed by 28 U.S.C. § 1446(b)(2)(B), out of an abundance of
caution, GGNPC has filed this Notice so as not to inadvertently waive any right to file. GGNPC
does not believe that NPS would object to removal of the case to federal court.

The Complaint also names Doe Defendants “1 through 50”. (Exhibit 1, Complaint).
For purposes of removal, however, “the citizenship of defendants sued under fictitious names
shall be disregarded.” 28 U.S.C. § 1441(b)(1). Therefore, the inclusion of “Doe” defendants in
the state court Complaint has no effect on removability.

B. The Other Prerequisites for Removal Have Been Met.

This Notice of Removal is timely filed. The relevant statute provides that “[e]Jach
defendant shall have 30 days after receipt ... of the initial pleading ... to file the notice of
removal.” 28 U.S.C. § 1446(b)(2)(B). Plaintiff filed the Complaint with the state court on June 6,
2019, Defendant GGPNC was personally served with a copy of the Complaint on June 12, 2019,

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) BY DEFENDANT GOLDEN GATE
NATIONAL PARKS CONSERVANCY

-3-

 
Oo oO NN DN WO BP WD NHN &

Bo WN NO NO NHN RHO DB DN DR wii et ett
“ao NN MU BR WD HH |= OD © DMB NI DB NH BP WH PB KF |

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 29 of 57

while defendant NPS was personally served with a copy of the Complaint on June 14, 2019.
This action is properly removed to the United States District Court for the Northern District of
California, San Francisco Division, “the district and division embracing the place where [the]
action is pending.” 28 U.S.C. § 1441(a).

Title 28 U.S.C. § 1446(a), requires a copy of all process, pleadings, and orders served
upon the removing defendant in the state court action (Case No. CGC-19-573443) to be included
with this Notice of Removal. To date, the only documents served upon GGNPC has been the
Complaint and its accompanying documents, attached as Exhibit 1.

Pursuant to 28 U.S.C. § 1446(d), a Notice to Adverse Party of Removal to Federal
Court, attached hereto as Exhibit 2, together with this Notice of Removal, will be served upon
counsel for plaintiff and NPS, and will be filed with the clerk of the Superior Court for the
County of San Francisco. By filing this Notice of Removal, GGNPC does not waive any rights to
object to jurisdiction over the person or venue, and reserves the right to assert any defenses
and/or objections to which it may be qualified to assert.

Should the Court question whether removal of this action is appropriate, GGNPC
respectfully requests the opportunity to submit further briefing and, if necessary, oral argument,

in support of its position.

DATED: June 13, 2019 ERICKSEN ARBUTHNOT

 

JOSEPH J. MINIOZA

KARA L. WILD

Attorneys for Defendant,

GOLDEN GATE NATIONAL PARKS
CONSERVANCY

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) BY DEFENDANT GOLDEN GATE
NATIONAL PARKS CONSERVANCY

-4-

 
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 30 of 57

EXHIBIT 1
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 31 of 57

 

SuM-100
SUMMONS (201 PARAMS BE DA CONS
(GITAGION JUDICIAL}
NOTICE TO DEFENDANT:
{AVISO AL DEMANDADO):

(Additional Parties Attachment Foun is Aunohed)

YOU ARE BEING SUED BY PLAINTIFF:
(.0 ESTA DEMANDANDO El, BEMANDANTE):

GRETTA ETHERIDGE, an individual;

 

 

 

HOTICED You have been cued. The court mnoy decide ogainsl you wihout your being heed undoss you reapore! walhls 30 days. Reed tie [nfoemalion

below.

‘You have 80 CALENDAR DAYS ofier thts summons ak) legal papers are xetved onyou to fie n waiiten response 8) this court nnd fave 2 copy
served on the plainiitf A latter or phone call will nol protecl you, Yourwridien reeponae mast be in proper fege! farm Ifyou want the court to haar your
ewan. There may be & court form Ihat you can Gee for response, You can ind these cou fosmns and more information at the Oalifomin Courto
wovisadhaph, your county law livery, or fre courlhausa neazes you, IF B CANN psy ihe Bing fre, wsk

Ontine Setttialp Center (wanw. A
the court clerk for n jee Walver form. If you do not Zip your response on; time, you may lose the cave by default, and your wages, money, and properly
taken wilhout further warning from to court,
if you do nol new an ailoiney, you may wart to cai! an stlomey

mey be
There are other legal requirements, You may wand lo calf an atlomeay right away, if
rofex'ral survico, Wyalt carnat afford aneliomey, you nisy bo allglbla for fea Inga! cee ftom a nenprofk legal seevicns Progra. You can ocala
these nonproft proups at fhe Gallfornia Lagal Services Web elle danindkewteiscablomie.ory), the Cailfornia Courta Oniine Sell-Help Center
frinw.courtinfe.ce.gewseltiofp), or by contacting your focal coli or county bey seeentallon, NOTH! Tha court has « sfalototy llen for walyed leas ond
cosis ott any selfement or asbitrallon award of $10,000 ot more ina dvi! coes, The court's Ben must be palt bofore the court will distnies the cuss,
{AVISO! Lo han damendada, Sino respande dentro de 30 dios, ja vurte piteds decidiron eu contra ahh astshoy a0 veraiin. Loa In kfomnactin a

continua ctor,
Tone 30 DIAG DE GALENDARIO después co qua & enlreguen esta citacion y pepefes legaios pare prasentar una rezpueata por esaiito en oxta
corte y hacer que se enlrogve tna copie al deotandarte. Una carte o tne lamade teliinica no ko proegan. Suyespyvsia por esario ifene gue ester
one, Es posible que Jonnuleno que usted peeds uzor para tu Cespvosio,

ov formals iagal correcta sf desea que procesan au caso on te core. haya im gq
Puede ehcontreseslos Jonnuferiog da Je corio » mde Informocién en a! Contra de Ayuda de lax Cartes va Calliatnia fenmw.sucoita.ca.gcv), a fe
HbNolnea de feyes de su cortdado 0 an fe advie que fo quode mas cerca. 9/ no puede pagar fa cucla de prpseninaice, pide al eecrelario du fa costa
te ta 3 un fornulerto de exonckin de page de euolas. Sino prosania au respueste e tempo, piece pander ol Caso par ncumplimiante y fa corto be
podnd quiler su svete, dinero y Menes sh mAa adverlencle.

Pig otros requtlos tapas, Es recraendabl que lee aun abogado hepectetamenie, St ro canoen« wi toga, Pad Dama see de
remisidn a abogarios, &f no puede agar & un abopedo, &8 posible quo cumpls ean ox requistos pare abloncy fogelas graiutios de un

_| programa do sarvicies legaizs sit delucre, Pucde encontrarestos grupas ain ives de lucro ent of sito wah de Colfornie Lagat Services,
fae lewhe! omic. orp), #0 of Gantta de Ayuda da lax Cortes do Caiforris, sucorte.ca.gov) o ponMadoso os conacto can Je oorté & ot
colegio de ados . AVISG: Parley, ja cotte ttene derecho a reciamar tas cuoias y jos costes exenioa por Inpaner un gravamen sabre
cua i da $10,000 5 aide de Valor rechhida mactanto un acuerdo 0 una concesiie de arpiinye sn un caso do dereche 2Mi, Tend que

dgulor ts
pager 6/ gravamen da la caric antes de que fn cose pueda cdetechar eo case.

The name and address of he aourt [as {CASE NUBEER:
(El nombre y dirooaién de fa corla os); San Francisco jenn oS Fs 19 =
400 MaAllister Street L _ LGC 19 «57680 8

Sen Francisco, CA 94102

Ths name, address, and tslophone number of plalniifs atiomey, or plalnilff without an atlomey, ls:

( nombro, ja direcclén y al ntimaro da teldfone dal abogado dol derserufanle, 0 def domendanle que no Yene abogodo, 6s):
LOUIS | WEOTE PC, 1851 Heritage Leno, Suite 148, Saaramento, CA 95815 (916) MAN LIU

WH 9 929; BOWM
DATE: WHO 620i) - ne . Clary b . Depuly.
DATE: DEPUTY CLERK Faecratary wee (AGhnte)
(For proof of service of this summons, use Proof of Serdce of Summons (torn POS-010))

{Para prueba de entrega de esta citatién use of formulario Procf ot Service of Summons, {POS-070)),
~, NOTICE TO THE PERSON SERVED: You arm garved

 

 

 

 

 

EAH 1 (_} 98 an indMdual defendant, te ,;
OO as he eae sue olclevy Cove. a Sonal Parks Conser uy
3. (x on beha of fepociy. om, ce Soy Pie Cente
under (“1 COP 416,40 (corporation) GOP 416.60 (minor
IC) CGP 416.20 (defunct corporation) CGP 418.70 (conservatea}

(["] GCP 418,40 (a on or perinarshin) _ COP 416,80 (suiharized person)
fa other epee: 410 SB Public. tnt ty
4. hy personel delivery on (data): Page told

Goda ei Che Procodurs 9 412-20, 408
win. coor pay

 

 

Pann Adceted Manon Ota SUMMONS
GURIND Ree. Jy 1, 200)

<—

 

STEP? 1 oe sates Fonte tenttcnee &

 

 

 
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 32 of 57

SUM-200(A)

 

SHORT TITLE: —— CASE NUMBER:
|. Etheridge v. Golden Gate National Parks Conservancy, et al.

 

 

 

 

INSTRUCTIONS FOR USE

~> This form may be used as an attachment fo any summons If space does not permit the fisting of all parties on the summons.
-> If this attachment is used, insert the following statement In the plaintiff or defendant box on the summons: "Additional Parties
Attachmant form ts ultached."

List additional partles (Check only one box. Use a separate page for each type of party.)

[-] Piainsf  [¥] Defendant [_] Cross-Complainant [_] Crose-Detendant

GOLDEN GATE NATIONAL PARKS CONSERVANCY dba CRISSY FIELD CENTER; NATIONAL
PARK SERVICE; and DOES 1-50, inclusive,

Page of
Paget of t

 

cht Concietcane ADDITIONAL PARTIES ATTACHMENT
SUM-200(A) [Rav, January 1, 2007) Attachment to Summons

 

 
Case 3:19-cv-04023-LB Document 1

Oo SO sD mR wm Rw A Bs

10
ll
12
13
14
14
16
17
18
19
20
21

23
24
25

27
28

 

Jemil L, White (SBN: 244028)
Andrey R, Yurtsan (SBN: 294760)
LOUIS WHITH PC

1851 Heritage Lune, Suite 148
Sacramento, CA 95815

Telephone; (916) 333-3613
ponent GI

274-4631
Attorneys for Plaintiff,
GRETTA ETHERIDGE

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF SAN FRANCISCO

Filed 07/12/19 Page 33 of 57 |

    

dUN 0. 2019
CHEER ob CPt tage

BYE actin

cassyo, CO0"19~576508

 

 

GRETTA BTHBRIDGE, an individual;

Plaintiff, PLAINTIFI GRETTA

‘VS, ETHERIDGE’S COMPLAINT FOR:
GOLDEN GATE NATIONAL PARKS i, PREMESES LIABILITY —
CONSERVANCY dba CRISSY FIELD NOTICE OF DANGEROUS
CENTER; NATIONAL PARK SERVICE; and | CONDITION OF PROPERTY
DOES 1-50, inclusive, PURSUANT TO GOVERNMENT
CODE §§ 335 AND 834.2(a)
Defendants.
¥ ALLEG

1,

resident of the County of Sacramento, State of California.
At all dimes mentioned herein, Plaintiff is informed and believes that Defendant GOLDEN

2.

GATE NATIONAL PARKS CONSERVANCY dba CRISSY FIELD CENTER (“GGNPC’) was
and is a public entity and/or municipal corporation duly organized and existing under the laws of
the Stale of California, located in the County of San Francisco, California.

j
. RING FE GABTTA BIHBRIDGB'S COMPLAINT

At oll times mentioned herein, Plaintiff GRETTA BTAERIDGE ( Plaintiff”) was and is a

 

 

 

vitae rete,

tee

 

 

 
ao NSN ON AR RB UB! OD

©

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 34 of 57

3. At all times mentioned herein, Plaintiff is informed and believes that Defendant
NATIONAL PARK SERVICE (“NPS”) was and is a public entity and/or municipal corporation
duly organized and existing under the laws of the State of California

4, The true names and capacities, whether individuals, corporate, associate or otherwise, of
the defendants DOES | through 50, inclusive, are unknown to Plaintiff, who therefore sues such
defendants by such fictitious names, and Plaintiff will amend this Complaint to show theix true
names and capacities when the same have been ascertained. Plaintiff is informed and believes and
thereon alleges that each of the Defendants designated herein as DOE is responsible under law in
some manner and liable herein by reason of negligence, wanton and reckless misconduct, breach
of warranty, strict liability, and in other manner, and by such wrongful conduct proximately
caused the events and happenings herein referred to and proximately thereby caused the injuries
and damages to Plaintiff as alleged herein.

5, The amount in controversy exceeds $25,000.00 and thus exceeds the minimum
jurisdictional amount of the unlimited jurisdiction of the Superior Court of the State of Califomia.
6. Plaintiff is informed and believes, and thereon alleges, that at all time relevant herein,
each defendant, whether designated by name or as a DOE, was the agent, servant, and employee
of every other defendant, who was a principle, master, and employer of each other defendant, and
every defendant was acting within the course and scope of said agency, authority and
employment. Furthermore, each of the defendants was a partner and engaged in a joint venture
with every other defendant, and each defendant was acting within the course, scope, and in
furtherance of said partnership and joint venture; and each defendant who was a principle, master,
or employer authorized, ratified, directed, and approved the acts, omissions, and conduct of each
other defendant; and each defendant assumed the liabilities of every other defendant with respect
to the conditions, incidents, events, injuries and damages reterred to herein.

7, On September 29, 2018, PLAINTIFF was visiting GOLDEN GATE NATIONAL PARK
CENTER dba CRISSY FIELD CENTER.

2
PLAINTIFF GRETTA ETHERIDGE'S COMPLAINT

 

 

 

 
wm

OC CO SDN HW pep w

10
ll
12
13
14
is
16
17
18
19
20
21
22
23
24
25
26
27
28,

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 35 of 57

8. While visiting GGNPC, PLAINTIFF was walking on a grassy area wherein there was a
divot more than 2 inches deep which was covered by grass. Plaintiff fell and shattered 3 bones in
her right foot.

9. GGNPC and NPS failed to use reasonable care in the maintenance of this grassy area of
the park. This defect (divot in the grass) is well in excess of two (2) inches and is not trivial or
insignificant,

10. The divot was due to design defect, neglect, disrepair, failure to inspect,

and/or failure to maintain by the GGNPC and NPS.

11. PLAINTIFF is informed and believes and thereupon alleges that the GOLDEN GATE
NATIONAL PARK CENTER and NATIONAL PARK SERVICE had either actual or
constructive notice that the divot in the grass, due to, but not limited to, design defect, neglect,
disrepair, failure to inspect, and/or failure to maintain the area, presented a dangerous, unsafe, and
hazardous condition to individuals such as PLAINTIFF using the public property.

12, PLAINTIFF is informed and believes and thereupon alleges that Defendants made no
attempt to maintain the condition of the field or service the field, or, if it did, it did so
inadequately and negligently. Furthermore, had Defendants adequately inspected the field they
would have acquired the requisite notice of the properties dangerous condition.

13, PLAINTIFF went to Urgent Care with complaints of foot pain. At the Urgent Care, she
was examined, evaluated and underwent scans of her right foot. After these imaging studies, it
was determined that PLAINTIFF had 3 bones shattered and need surgery as a result of this
incident,

14. PLAINTIFF underwent surgery at Sutter Hospital in Elk Grove. After this procedure,
PLAINTIFF was provided with medications and instructed to return for surgery to have the
sutures removed. PLAINTIFF was given a knee scooter, boot, cast and crutches during this time.
15. Prior to the accident, PLAINTIFF was very active. However, to date, PLAINTIFF’S daily
tasks have been séverely curtailed as she cannot maintain her previously lifestyle due to severe

pain in her right foot.

3
PLAINTIFF GRETTA RTHERIDGE’S COMPLAINT

 

 

 
eo Oo NON RH Rh DW OD He

YN NM HH NM NY YY NY
eA aqaat SS FE SSE RARE SEH aS

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 36 of 57

16. The name(s) of the public employee(s) causing PLAINTIFF’S injuries under the described
circumstances are not known to PLAINTIFF at this time.

17. The injuries sustained by PLAINTIFF, as far as known, as of the date of this Complaint,
consist of the significant shattered bones to the right foot, associated treatment and recovery. The
financial cost to the PLAINTIFF, and the cost of bills, must be recovered.

18. On March 8, 2019, PLAINTIFF presented her claim to the Department of Parks and
Recreation and Government Claims Program, pursuant to California Government Code § 910.

This claim was rejected on March 27, 2019.

FIRST CAUSE OF ACTION
Premises Liability-Notice of Dangerous Condition of Property Pursuant to
Government Code §§ 835 and 835.2(a)
(Against all Defendants)

19. Plaintiff incorporates all allegations of this Complaint and re-alleges them as though they
were fully set forth herein, ,
20. Defendants failed to use reasonable care in the maintenance of this property. This defect
(divot in the grass) is well in excess of two (2) inches and is not trivial or insignificant.

21, ‘The divot in the grass was due to design defect, neglect, disrepair, failure to inspect,
and/or failure to maintain by the Defendants.

22. PLAINTIFF is informed and believes and thereupon alleges that the Defendants had either
actual or constructive notice that the divot in the grass, due to, but not limited to, design defect,
neglect, disrepair, failure to inspect, and/or failure to maintain the field, presented a dangerous,
unsafe, and hazardous condition to individuals such as PLAINTIFF using the public property.
23, PLAINTIFF is informed and believes and thereupon alleges that the Defendants made no
attempts to maintain the condition of the field or service the field, or, if it did, it did so
inadequately and negligently. Furthermore, had the Defendants adequately inspected the field
they would have acquired the requisite notice of the property’s dangerous condition.

24, PLAINTIFF is informed, believes and thereupon alleges that the circumstances under
which a public entity will be held liable for injuries caused by a dangerous condition of property
is governed by California Government Code § 835. This Section states:

4
PLAINTIFP GRETTA ETHERIDGE’S COMPLAINT

 

 

 

 
Oo SF Ss WA WT Bw WH LO KE

DN NN YY KN

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 37 of 57

 

25.

public entity notice of a dangerous condition. This Section states:

Except as provided by statute, a public entity is liable for

injury caused by a dangerous condition of its property if the
plaintiff establishes that the property was in a dangerous condition
at the time of the injury, that the injury was proximately caused by
the dangerous condition, that the dangerous condition created a
reasonably foreseeable risk of the kind of injury which was incurred,
and that cither:

(a) A negligent or wrongful act or omission of an employee of the
public entity within the scope of his employment created the
dangerous condition; or

(b) The public entity had actual or constructive notice of the
dangerous condition under Section 835.2 a sufficient time prior to
the injury to have taken measures to protect against the dangerous
condition.

PLAINTIFF is informed, believes that California Government Code § 835,2 explains a

(a) A public entity had actual notice of a dangerous

condition within the meaning of subdivision (b) of Section 835 if it
had actual knowledge of the existence of the condition and knew or
should have known of its dangerous character.

(b) A public entity had constructive notice of a dangerous

condition within the meaning of subdivision (b) of Section 835 only
if the plaintiff establishes that the condition had existed for such

a period of time and was of such an obvious nature that the public
entity, in the exercise of due care, should have discovered the
condition and its dangerous character. On the issue of due care,
admissible evidence includes but is not limited to evidence as to:

(1) Whether the existence of the condition and its dangerous

character would have been discovered by an inspection system that was
reasonably adequate (considering the practicability and cost of
inspection weighed against the likelihood and magnitude of the
potential danger to which failure to inspect would give rise) to

inform the public entity whether the property was safe for the use or
uses for which the public catity used or intended others to use the
public property and for uses that the public entity actually knew

others were making of the public property or adjacent property.

(2) Whether the public entity maintained and operated such an
inspection system with due care and did not discover the condition.

5
PLAINTIFF GRETTA ETHERIDGE’S COMPLAINT

 

 

 
mo CoO MON tA OBR wD tO

NN NM NH Nw N
eo UA ARSSE ES SERREBR EE SUS

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 38 of 57

26. PLAINTIFF is informed, believes and thereon alleges that at the time of the Subject :
Incident in September of 2018, and prior thereto, Defendant GOLDEN GATE NATIONAL
PARK CENTER dba CRISSY FIELD CENTER owned, maintained and controlled the subject
field,

27, PLAINTIFF is informed, believes and thereon alleges that the Defendant GGNPC knew
or should have known of the dangerous condition of the subject field, specifically, the defective
divot in the field that was well in excess of two (2) inches and is not trivial or insignificant.

28. PLAINTIFF is informed, believes and thereon alleges that at the time of the Subject
Incident in September of 201 8, and prior thereto, Defendants had actual and/or constructive
knowledge that the subject field was in a clear and obvious condition which created a substantial
risk for the type of injury alleged herein. In addition, Defendants should have, prior to the
incident of September of 2018, taken measures to protect against this dangerous condition.

29, PLAINTIFF was not aware of the dangerous condition of the subject field at the time of
the Subject Incident in September 2018.

30, PLAINTIFF is informed, believes and thereon alleges that as a proximate result of
Defendants’ breach of its duty to maintain the subject field in a safe, non-hazardous and non-
dangerous condition and its failure to remedy the unsafe, hazardous and dangerous condition or to
have such repaired or remedied within a reasonable time, or at all, Defendants are in violation of
California Government Code §§ 835 and 835.2, Due to Defendants’ failure and breach,
PLAINT IFF was injured in her health, strength and activity, sustaining injuries to her person, all
of which have caused, and will continue to cause, PLAINTIFF significant mental and physical
pain and suffering. PLAINTIFF is informed, believes and thereon alleges that said injuries will

result in permanent disability to PLAINTIFF, all to her damages, in an amount subject to proof at

trial.

31, Asa direct and proximate result of the aforementioned accident caused by each of the
Defendants and DOES 1 through 50, inclusive, as set forth specifically above, PLAINTIFF
suffered severe, painful, debilitating and permanent physical injuries to her body including but

not limited to right foot and ankle pain, 3 shattered bones and 2 surgeries,

6

 

PLAINTIFF GRETTA ETHERIDGE’S COMPLAINT

 

 

 
oO PFN DR RH BR WwW BH KH

Nv NM NHN NY NHN WN
exe FS SSRISSCSIRRREBES ES

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 39 of 57

32.  Asadirect and proximate result of the negligence or other wrongful conduct of
Defendants, and each of them, as herein alleged, PLAINTIFF was required to and did employ
' physicians for medical examination, treatment and care of said injuries, and did incur medical and.
incidental expenses among others the exact amount of which is unknown at the present time,
Plaintiff will amend this Complaint to set forth such damages as they become more fully known.
33. Asa direct and proximate result of the negligence or other wrongful conduct of
. Defendants, and each of them, as herein alleged, PLAINTIFF has incurred and will incur in the
future further medical and incidental expenses for the care and treatment of these injuries the
exact atnount of which is unknown at the present time. PLAINTIFF will amend this Compiaint to
set forth such damages as they become more fully known.
34, Asa further direct and proximate result of the actions, conduct and breach of duty of
Defendants set forth herein, PLAINTIFF has suffered and incurred special damages in an amount
according to proof.
PRAYER FOR DAMAGES
WHEREFORE, Plaintiff GRETTA ETHERIDGE prays for judgment against Defendants,
and each of them, as follows:
1} For general and actual damages according to proof;
2) For past and future medical, incidental and related expenses according to proof;
3) For costs of suit incurred herein; and

4) For such other and further relicf as the Court may deem just and proper.

DATED: June 6, 2019 Respectfully submitted,

LOUIS | WHITE

 

PLAINTIFF GRETTA ETHERIDGE’S COMPLAINT

 

 

 

 
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 40 of 57

CASE NUMBER: CGC-19-576508 GRETTA ETHERIDGE V8. GOLDEN GATE NATIONAL PAR}

NOTICE TO PLAINTIFE

‘ACase Management Conference is setfor,
| DATE:  NOV.08-2049:<
"TIME; 10:30/
PLA:

   
   
 

 

 

 

 

 

 

 
 

{LIS THE POLICY OF THE NEU
OTHER APPROPRIATE FOR o

  

 

 

 
   
 
 
  

   
 
  

 

ee et gaate

See AA SE STIS TR TS eee oe, ances ane re eee

may, fequesta . a an :
d. -epposing, coh!
. uparior Court Alternative Dispute | 7 wi
00; McAllister Street, Room 1103-4 Poa Be,

. ‘San Franclaco, CA 94102 7: OM
(448) 61-3968 . OE ao
“Bee Local Rules 3.3, 6.0,G and 10.B 18 stipulation to Judge pro tem, .: Be

  
 
  

oem Ngan ce

 

 

 

 

 
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 41 of 57

SM-01G

 

A eon Stave Bas aunthar, afd dokpose}: FOR GNURT BRE ONLY

Jami] L. White (SBN: 244
185i Herltuge ane, Su Sulte 148

Snoramento, CA 95:
TELEPHONE NO.! (918) 333-3613 exnaz (916) 274-463]
[ATTORNEY FOR me

. JuPRRIOR COURT OF CALIFORNIA, COUNTY OF San Franoisco
arncet Aopnes 400 McAllister Street
URANO ADDRES JUN 0 6 2019

ciry woxp cove. San Brancisco, CA 94102

Rete et

 

 

tet

 

 

 

 

 

 

 

 

 

 

 

 

AAANCH NAME: Civico Canter ouse
CASE NAME: ‘
Btherldge v, Golden Gate National Parks Conservancy, et al. oe

ne CASE COVER SHEET Complex Gage Designation EHS. |"
mee (Amen Cc] Gounter [_] Joinder + CGR #49 BF fj 8
demendad domanded Is Filed with first appearance by defondant | “°°
oxogada $25,000) $28,000 or Jess) (Cal, Rules of Court, rule 3.402} DEPT:
Kems 1-6 below must be comploted (see insinioifons an page a.
1. Check one box below for the case type that best dascribas this case:
Auto Tort Gonjract Provisionatly Complox Civil Lidvation
Auto (22) c Breach of contractAvarrenly (06) (Gal. Rulas of Court, rules 3.490-3.403}
Uninsured motorist (46) Rule 3,740 collections (09) 2} anttrueyrede regulation (03)
Othor PUREE fearsonal Injoryroperty Olher cateations (08) Construction defect (10)
magelWronglul Daath) Tort Insurance coverage (10) Maas tort (40)
[74 Asbestos (04) [_J Other contract 27) [_] sonstties iagation (24)
Produel Habiily (24) Real Proporty EF envtronmentatrroxtc tort (20)
L_] Medical malprectioa (48) {__] Eminent domatvinverse (2) inswence coverage claims ortsing tram the
Othar PIPDWD {23} comlennation (14) above ive proviafonally oomplax cave
on-PLPDAVD (Other) Tort [7] Wronghud eviction (39) lypes (41
Business owuntar buslnexs practice (07) [1] Other rout property 22) Enlorcement of Jaggment
CMI ttplte (00) Unlawful Detalner Enforcemeni of judgment (20)
Defamation (19) Commendal (31) Miscollanoous Clvl Complaint
Fraud (16) [1 Residenital (5) {_] rica en
intelociual oporlp (19) T_] pauge 28) [} omer comptent (ne! spacified above) (42)
Professtonal negligence (26) Juitotal Reviow Mlaccllaneous Civil Petition
CI site now PE lori (85) i Arse forelure en suact (11 [_] Parinessntp and corporate govarnanca (21)
wien Dn 78} afbilallan
Wrongful ferminatlon (98) Cc] Whil of mandate (02) cI Other pellion fnot specited etiove) 49)
E1 omer ampioymens (56) [1 otnerjuviniel review (99)

 

2. TWecase Lis Le Jisnot complex under rule 3.400 of the California Rules of Court, if lhe case Is complex, mark (ha
factors requiring excepllonal judialal management
aC Large number of soparataly represenied partlas = d. [J Large number of wilhesses
b,£_] Extensive motion pracites ralsing difffaull or navel, {__] Coardination with related actions ponding In one oF more courts
issues that wif be time-consuming to resolve iy olner counties, statas, or couniries, or in a federal court
¢, L] Substantfal amount of documentary evidence t. [__] Substantiat postjudgment judicial euperviston

. Romadion cought (check all ipaf apply): al] monetary b.[-_] nonmonelery; dactaratory of injunctive relef 0. [__Ipuntive

 
  
   
 
   
  

 

 

K}
4, Number of causes of aclion (specify: One
5. Thiscass [is jg not @ clase aotfon sult,
6 ifthere are any known related oases, tile and serve a notice of related case, (You may uso
Nate: June 6, 2019
Jamil. White White »
ee ____E PE OR PRINT NAME) OR ATIORNGY FOR PARTY)
NOTICE
4 Piatt must Me ihis cover sheet with the first paper filed In the action or pi fexoept amaidalne caaca or cases filo
Undar the Prabate Cada, Family Code, or ‘fore and Institutions Code (Cal, Rules o| 3.220.) Falhure to fle may A esult

in sancitony
® File this covor sheat In addition to any cover sheet required by focal cout rule,
> I this case fs complex unter tule 3,400 at seq, of the Callfomia Rulas of Gourt, you must serve a copy af this cover shaat on all
other parties to the actlon or proceeding,
¢ Untess itis Is a collactions case under rule 3,740 of a complex case, this cover shest will be used for stalletical purposes onty.
Fon au Moagiatery Vio CIVIL CASE COVER SHERT ca. ference barre tere eimor hier
mene GOV

vi af avons
GM-O16 ftw, Jay 4, 2007}

 

 

 

 

 

 
Case 3:19-cv-04023-LB Document 1 Filed 07/12/19 Page 42 of 57

CM-010
INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET

To Plaintiffs and Others Filing First Papers. If you are ffing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete ftams 1 thraugh 8 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits bath a general and a more speoific typa of case iisted in item 4,
check the more specific one. if the case has multiple causes of action, check the box that best Indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheat must be filed only with your iniflal paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both te sanctions under rules 2.30 and 3.220 of the Callfornla Rules of Court.
To Partles in Rule 3.740 Callections Cases. A “collections case” under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of Interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not Include an action seeking the following: (4) tort
damages, {2) punitive damages, (3} recovery of seal property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as 9 rule 3.740 collections case on this form means that ii will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case Will be subject to the requirements for service and obtaining a Judgment in rule 3.740. ;
To Parties In Complex Cases. In complex cases only, partles must also use the Civil Case Cover Shee to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items { and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case Is not complex, or, if the plaintiff has made-no designation, a designation that

the case Is complex. CASE TYPES AND EXAMPLES
Auto Tort 7 Contract Provisionaily Complex Civil Litigation (Cal,
Auto (22)-Personal injury/Properly Breach of Contract/Warranty (05) Rules of Court Rules 3.400-3.403}
Damage/Wrongfit Death Breach of Rental/Lease Antitrust/Trade Regulation (03)
Uninsured Motorist (46) (Fihe Contract (noi unfawful detainer Construction Defect (10)
case favolves an uninsured or wrongtul eviction) Claims Involving Mass Tort (40) -
motorist claim subject to Contract/Warranty Breach~Seller Securities Litigation (28)
arbitration, check this llem Plaintiff (not fraud or negligence} Envirenmental/T oxic Tort 0)
instead of Auio) Negiigant Breach of Contact Insurance Coverage Claims
Other PUPDIWD (Personal Injury! Warranty (arising from provisionally complex
Property Damage/Wrongful Death} Other Breach of ContraclWarranty case type Rsted above) (41)
Tort Collections (@.9., money owed, open Enforcement of Judgment
Asbesios (04) book accounts) (09) Enforcement of Judgment (20)
Asbestos Properly Damage Collection Case-Seller Piainttif Abstract of Judgment (Out of
Asbestos Personal Injury? Other Promissory Note/Collections County)
Wrongful Death Case Confession of Judgment (non-
Product Liabllity (not asbestos or Insurance Coverage (not provisionally domestic reiations)
taxie/environmantal) (24) complex) (18) Sister State Judgment
Medical Malpractica (45) Auto Subrogation Administrative Agency Award
Medical Malpractica- Other Coverage {not unpaid taxes)
Physicians & Surgeons _ Other Contract (37) Patition/Certificatian of Entry of
Other Professional Health Care Contractual Fraud Judgment on Unpaid Taxes
Malpractice Other Contract Dispute Other Enforcement of Judgment
Other PYPDAND (23) Real Property ace
Premises ability (e.g., slip Eminent DomainInverse Miscollansous Civil Complaint
and fall) Condemnation (14) RICO @
Intentional Bodily Injury/PDAWD Wrongful Eviction (33) Other rove aa (not specified

(a,g., assault, vandafism)
Intentional Infiletian of
Emotional Distress
Negligent infliction of
Emotional Distress
Other PUPD/WD
Non-Pi/PDAWD (Other) Tort
Business Tort/Unfair Business
Practice (07)

Civil Rights (e.g., discrimination,
false arrest) (not civil
harassment) (08) —

Defamation (e.g., slander, {tbel}

43)

.

Fraud (18)
Intellectual Property (19)
Professional Negligence (25)
Legal Malpractice
Other Professional Matpractice
(not medical or legal)
Other Non-Pl/PD/WD Tort (36)
Employment
Wrongful Termination (36)
Other Employment (15)

M010 [Rev, July 1, 2007]

Other Real Property (e.g., quiet fille) (26)
Writ of Possession of Real Property
Mortgage Foreclosure
Quiet Title
Other Real Property (not eminent
domain; landiordfenart, or
foreclosure)

Uniawful Detainer

Gommerctal (31)

Residenilal (32)

Drugs (38) (if the case involves legal
drugs, check this lem; othervdse,

report as Commercial or Resklential) ©

Judicial Review
Asset Forfelture (05)
Petition Re: Arbitration Award (11)

Writ of Mandate (02)
Writ-Administrafive Mandamus

Wht-Mandamus on Limited Court
Case Matter

Wai-Oiher Limited Court Case
Review

Other Judicial Review (39)

Review of Health Officer Order

Notice of Appeal-Labor
Commissioner Appeals

CIVIL CASE COVER SHEET.

Declaratory Relief Only

injunctive Rellef Only (nen-
harassment)

Mechanics Lien

Othar Commercial Complaint
Case (non-tortnon-complex)

Other Clvi Complaint
(non-tortinon-coniplex)

Miscellaneous Civil Petition
Partnership and Corporate
Governance (21)
Other Peiition (not specified

above) (43)

Civil Harassment

Workplace Violence

Elder/Dependent Adult
Abuse

Election Contest

Pelilion for Name Change

Petition for Rellaf From Late
Claim

Other Civil Petition

Page 2 0f2

 

 
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 43 of 57

Superior Court of California, County of San Francisco
Alternative Dispute Resolution
Information Package

 

 

 

The plaintiff must serve a copy of the ADR Information Package on each defendant along
with the complaint. Cross-complainants must serve a copy of tha ADR information Package

 

 

on any new parties to the action together with the crass-compiaint. (CRC 3.221{c).)

 

WHATS ADR?
Alternative Dispute Resolution {ADR} is the term used to describe the various options available for

settling a dispute without a trial. There are many different ADR processes, the most common forms of
which are mediation, arbitration and settlement conferences. in ADR, trained, impartial people decide
disputes or help parties decide disputes themselves. They can help parties resolve disputes without

having to go ta trial.

WHY CHOOSE ADR?
It Is the policy of the Superior Court that every jong cause, non-criminal, non-juvenile case should

particlpate either In an early settlement conference, mediation, arbitration, early neutral evaluation or
some other alternative dispute resolution process prior to trial. {Local Rule 4.)

ADR can have a number of advantages over traditional litigation:
ADR can save time. A dispute often can be resolved in a matter of months, even weeks,

through ADR, while a lawsult can take years.

e ADR can save money, Including court costs, attorney fees, and expert fees.

* ADR encourages participation. The parties may have more opportunities to tell thelr story than
In court and may have more control over the outcome of the case.

* ADR is more satisfying. For all the above reasons, many people participating in ADR have

reported a high degree of satisfaction.

**Flecting to participate In an ADR process does not stop the tlne period to

respond ta a complaint or cross-complaint**

WHAT ARE THE ADR OPTIONS?
The San Francisco Superior Court offers different types of ADR processes for general civil matters, The

programs are clascribed below:

*

1) MANDATORY SETTLEMENT CONFERENCES

Settlement conferences are appropriate In any case where settlement is an option. The goal of
settlement conferences is to provide participants an opportunity to reach a mutually acceptable
settlement that resolves all or part of a dispute. Mandatory settlement conferences are ordered by the
court and are often held near the date a case is set for trial, although they may be held earlier if
appropriate. A party may efect to apply to the Presiding Judge for a spacially set mandatory settlement
conference by filing an ex parte application. See Local Rule 5.0 for further instructions. Upon approval by
the Presiding Judge, the court will schedule the conference and assign a settlement conference officer.

ADR-1 1D/B Page | 1

atte bee de

 

 

 
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 44 of 57

2) MEDIATION
Mediation is a voluntary, flexible, and confidential process jn which a neutral third party facilitates

negotiations, The goal of mediation is to reach a mutually satisfactory agreement that resolves all or
part of a dispute after exploring the Interests, needs, and priorities of the parties In light of relevant

evidence and the law.

(A] MEDIATION SERVICES OF THE BAR ASSOCIATION OF SAN FRANCISCO (BASF), in caoperation
with the Superlor Court, Is designed to help civil litigants resolve disputes before they incur substantial
costs In litigation. While It is best to utilize the program at the outset of litigation, parties may use the
program at any time while a case Is pending. Experienced professional mediators work with parties to
arrive at a mutually agreeable solution. The mediatars provide one hour of preparation time and the
first two hours of mediation time. Mediation time beyond that Is charged at the mediator’s hourly rate.
BASF pre-screens all mediators based upon strict educational and experience requirements. Parties can
select thelr mediator from the panels at www.sfbar.org/meciation or BASF can assist with mediator
selection, BASF staff handles confilct checks and full case management. The success rate for the
program is 67% and the satisfaction rate Is 99%, BASF charges an administrative fee of $295 per party,
The hourly mediator fee beyond the first three hours will vary depending on the mediator selected.
Waivers of the fee are available to those who qualify. For more Information, call 415-982-1600 or email

adr@sfbar.org,

(B) JUDICIAL MEDIATION PROGRAM provides mediation with a San Francisco Superior Court judge
for clvil cases, which Include but are not limited to, personal Injury, construction defect, employment,
professional malpractice, Insurance coverage, toxic torts and Industrial accidents. Parties may utilize
this program at any time throughout the litigation process. Parties-interested in judicial mediation
should file a Stipulation to Judicial Mediation Indicating a joint request for inclusion in the program. A
preference for a specific Judge may be Indicated, The court will coordinate assignment of cases for the
program, There is no charge. Information about the Judicial Mediation Program may be found by

visiting the ADR page on the court's website: www.sfsuperiorcourt.org/divisions/civil

(C) PRIVATE MEDIATION; Although not currently a part of the court’s ADR program, parties may
select any private mediator of thelr chalice, The selection and coordination of private mediation Is the
responsibility of the parties, Parties may find mediators and organizations on the {nternet. The cost of
private mediation will vary depending on the mediator selected.

(D}) COMMUNITY BOARDS MEDIATION SERVICES: Mediation services are offered by Community
Boards (CB}, a nonprofit resohrtion center, under the Dispute Resolution Programs Act. CB utilizes a
three-person panel mediation process In which mediators work as a team to assist the parties In
reaching a shared solution. To the extent possible, mediators are selected to reflect the demographics of
the disputants. CB has a success rate of 85% for parties reaching a resolution and a consumer
satisfaction rate of 99%, The fee Is $45-$100 to open a case, and an hourly rate of $180 for complex
cases. Reduction and waiver of the fee are available. For more information, call 415-920-3820 or visit

communityboards.org.

ADR-1 16/18 Page| 2

 

 

 
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 45 of 57

3) ARBITRATION
An arbitrator fs a neutral attorney who presides at a hearing where the partlas present evidence through

exhibits and testimony. The arhitrator applies the law to the facts of the case and makes an award based
upon the merits of the case,

{A} JUDICIAL ARBITRATION
When the court orders a case to arbitration it is called “Judicial arbitration”. The goal of arbitration is to

provide parties with an adjudication that is earlier, faster, less formal, and usually Jess expensive than a
trial, Pursuant to CCP 1141.14, all civil actions In which the amount in controversy Is $50,000 or less, and
no party seeks equitable relief, shall be ordered to arbitration. (Upon stipulation of all parties, other
civ# matters may be submitted to judicial arbltratlen.) An arbitrator i chosen from the court's
arbitration panel. Arbitrations are generally held between 7 and 9 months after a complaint has been
filed, Judicial arbitration is not binding unless all partles agree to be bound by the arbitrator's decision.
Any party may request a trial within 60 days after the arbitrator's award has been filed, Local Rule 4.1
allows for mediation in lieu of judicial arbitration, so long as the parties file a stipulation to mediate
after being assigned to judicial arbitration, There Is no cost to the partles for Judicial arbitration.

{3) PRIVATE ARBITRATION
Although not currently a part of the court's ADR program, civil disputes may also be resolved through
private arbitration. Here, the partles voluntarliy consent to arbitration. If all parties agree, private
arbitration may be binding and the parties give up the right to judicial review of the arbitrator's decision.
in private arbitration, the parties select a private arbitrator and are responsible for paying the

arhitrator’s fees,

HOW DO! PARTICIPATE IN ADR?
Litigants may elect to participate In ADR at any point in a case. General civil cases may voluntarily enter

into the court’s or court-affiliated ADR programs by any of the following means:
© Filing a Stipulation to ADR: Complete and file the Stipulation form (attached to this packet and

available on the court’s website); or
* Indicating your ADR preferences on the Case Management Statement {avallable on the court’s

website); or
« Contacting the court’s ADR Department (see below), the Bar Association of San Francisco’s ADR

Services, or Community Boards.
For more Information about ADR programs or dispute resojution alternatives, contact:

Superior Court Alternative Dispute Resolution
400 McAllister Street, Room 103-A, San Francisco, CA 94102
415-551-3869

Or, visit the court’s ADR page at www.sfsuperlorcourt.org/divisions/civil/dispute-resolution

TO PARTICIPATE IN ANY OF THE COURT'S ADR PROGRAMS, PLEASE COMPLETE AND FILE THE ATTACHED

STIPULATION TO ADR AND SUBMIT IT TO THE COURT. YOU MUST ALSO CONTACT BASF OR COMMUNITY

BOARDS TO ENROLL IN THEIR LISTED PROGRAMS, THE COURT DOES NOT FORWARD COPIES OF
STIPULATIONS TO BASF OR COMMUNITY BOARDS.

ADRet 10/48 Pepe] a

 

 

 
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 46 of 57

 

ATTORALY OR PARTY WITHOUT ATTORNEY (Namo ard ndoress}

TELEPHONE NO:
ATTORNEY FOR (Marna):

SUPERIOR COUNT OF CALIFORNIA, COUNTY OF SAN FRANGIQGO
400 MeAlisier Street

Sun Fiancisea, CA 94102-4614
PUAINTIFISPETITIONETE

DEFENDANTARESPONDENT:

FOK COURT USP OLY

 

 

 

CASE NUMBER:
DEPARTMENT 640

STIPULATION TO ALTERNATIVE DISPUTE RESOLUTION (ADR)

 

 

 

1) The parties hereby stipulate that this action shall be submittad to the following ADR process:

Mediation Services of the Bar Association of San Francisco (BASF) - Experienced professional modletors, screenad
and approved, provide one hour of preparation and the first lwo hours of mediaiton Bme for a BASF administrative fee of
$296 per party. Mediation ima beyond that is charged at the mediator’s hourly rate. Waivers of the adiministrative fee are
available to those who qualify. BASF sssisis parties with mediator selactlon, conflicts checks and full case management,

www. sfbar. org/mediation .
~ Service in conjunction wih DRPA, CB provkles oase development and one

 

 

 

[_] Mediation Services of Community Boards (CB)
three-hour mediation session. Additional sessions may be scheduled. The cost Is $46-$100 fo open a case, and an hourly vate
of £180 for complex cases, Reduction and waiver of the fee are available to those who qualify. communityboards.org

["] Private Mediation - Mediators and ADR provider organizations charge by the hour or by the day, currenl market rates. ADR
organizations may also charge an administrative fee, Parties may find experianced mediators and organizations on the Intemet

E71] Judielal Arbitration ~ Non-binding arbitration |s avallable to cases in which the amount In controversy fs $50,000 or less and
Ro oquitable rellef is sought. Tha court appoints a pre-screened arbitrator who wif Jesue an award. There is no fee for
this program. www.sfsuperiorcourtorg/divisione/civivdiepute-resolution

(“]_ Judiclat Mediation - The Jucictal Mediation program offers mediation in civil litigation with a San Francisco Superior
Count judge familiar with the area of the law that is the subject of the controversy. There is no fee for this program,
www. stauperlorcourt.org/divisions/civil/dis pute-resolution
Judge Requested (sea list of Judges currently participating in the program).
Date range requested for Judicial Madiation (from the filing of stipulation to Judicial Mediation):
(130-80 cays (] 90-120 days [7] other (please specify)

Co soother apr process (describe)

2) The partles agree that the ADR Frocess shall be completed by (date):

3} Plaintiffs) and Defendant(s) further agree as follows:

 

Name of Party Stipulating

 

Name of Party Silpulating

 

 

Name of Party or Attorney Executing Stipulation

 

Signature of Party or Attormay
C7] piaintitt 4 Defendant [7] Croes-defendant

Dated:

Name of Party or Attomey Executing Stipulation

 

Signature of Party of Altomey
(2 Pieintie £7] Defendant [") Cross-defendant

Dated:

1) Additional signature(s) attached

ADR-2 10/18

STIPULATION TO ALTERNATIVE DISPUTE RESOLUTION

 

 

 
Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 47 of 57

EXHIBIT 2
co eo NDR HH BR WD HO

NY NY BY NY KN NY NR NR DR ie
oN DH FF YN K&— DO BH DUH BR Ww KF OC

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 48 of 57

JOSEPH J. MINIOZA, ESQ., (Bar No. 197379)
KARA L. WILD, ESQ., (Bar No. 271647)
ERICKSEN ARBUTHNOT

23

00 Clayton Road, Suite 350

Concord, California 94520
Tel: (510) 832-7770
Fax: (510) 832-0102

 

minioza(@ericksenarbuthnot.com
kwild@ericksenarbuthnot.com

Attorneys for Defendant,
GOLDEN GATE NATIONAL PARKS CONSERVANCY (erroneously sued as GOLDEN
GATE NATIONAL PARKS CONSERVANCY dba CRISSY FIELD CENTER)

SUPERIOR COURT OF CALIFORNIA, CITY AND COUNTY OF SAN FRANCISCO

UNLIMITED JURISDICTION
GRETTA ETHERIDGE, an individual; ) Case No.: CGC-19-573443

)

Plaintiff, ) NOTICE TO ADVERSE PARTY OF

}) REMOVAL TO FEDERAL COURT
vs. )
)
GOLDEN GATE NATIONAL PARKS )
CONSERVANCY dba CRISSY FIELD )
CENTER; NATIONAL PARK SERVICE; )
and DOES 1-50, inclusive, )
)
Defendants. )
)

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
NOTICE IS HEREBY GIVEN that a Notice of Removal of this action was filed in

the United States District Court for the Northern District of California, San Francisco

Division, on or about July 12, 2019. A copy of said Notice of Removal is attached to this

Mf
Mf
Mt
Mit
Mf
Mf

NOTICE TO ADVERSE PARTY OF REMOVAL TO FEDERAL COURT
-1-

 
Oo CO ND MN FBP WH HNO =

NY NY NY NY NY NY NY NY NO —| =
SIA A FON FF FSF OCHA AaAREBH AS

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 49 of 57

Notice as Exhibit 1.
DATED: July 12, 2019 ERICKSEN ARBUTHNOT

 

«— JOSEPH J. MINIOZA
KARA L. WILD
Attorneys for Defendant,
GOLDEN GATE NATIONAL PARKS
CONSERVANCY

NOTICE TO ADVERSE PARTY OF REMOVAL TO FEDERAL COURT
-2-

 
o Oo NN DN NH Be WD HNO &

NY NY NN NY NY NY NY NO DR ue
oN DNDN FF WN S&§ FS OO HW DH WH PR wD BH HE oO

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 50 of 57

PROOF OF SERVICE
[CCP §§1013, 2015.5]

Etheridge v. Golden Gate National Parks Conservancy, et al.
986

I the undersigned, hereby declare that I am over the age of 18 years and not a party to
the within action. I am employed in the County of Contra Costa, the County in which the
following service occurred. My business address is 2300 Clayton Road, Suite 350, Concord,
California, 94520.

On July 12, 2019, I caused a true copy of the following document(s) to be served in
this action upon the person(s) set forth below, by the method indicated.

DOCUMENT(S) SERVED: NOTICE TO ADVERSE PARTY OF REMOVAL
TO FEDERAL COURT

PERSON(S) SERVED:
Jamil L. White, Esq.

Andrey R. Yurtsan

Louis White, PC

1851 Heritage Lane, Ste. 148
Sacramento, CA 95815

XX (BY MAIL) I caused such envelope with postage thereon fully prepaid to be placed in
the United States Mail this day in Concord, California. 1 am “readily familiar” with the
firm’s practice of collecting and processing mail. It is deposited with the U.S. Postal Service
on that same day in the ordinary course of business.

(BY PERSONAL SERVICE) I caused said document(s) to be personally delivered by hand
to the persons named above.

XX (BY ELECTRONIC SERVICE) I certify that this document was served electronically
to the person(s) named above. Notice of this filing will be sent to the above person(s) by
operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s system.

(BY ELECTRONIC MAIL) I caused said document(s) to be electronically mailed to the
person(s) named above at the electronic mail address stated.

(BY FACSIMILE TRANSMISSION) I caused the said document(s) to be transmitted by
facsimile transmission to the number indicated after the addresses noted above or on the
attachment herein.

(BY OVERNIGHT COURIER) I caused each such envelope addressed to the party/parties,
with postage or delivery fees thereon fully prepaid or provided for, and depositing said

NOTICE TO ADVERSE PARTY OF REMOVAL TO FEDERAL COURT
-3-

 
mo Oo SN DN OH RP YW YN mm

New NY NY NY NY NY NY NY NYO Fe Ee

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 51 of 57

envelope(s) in a box or other facility regularly maintained by the overnight courier or driver
authorized by the overnight courier to receive documents.

I declare under penalty of perjury, under the laws of the State of California, that the
foregoing is true and correct.

Executed at Concord, California on July 12, 2019.

( Vv
Richard “Rik” Britton

 

NOTICE TO ADVERSE PARTY OF REMOVAL TO FEDERAL COURT
-4-

 
co Oo ND WOW SF WY NO

wo NYO NH HN KH NO KR KN Rm ow mw mele
“ao NN UN FF WH NO! OS OO Oo SI NH nN F&F WD HO KH CO

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 52 of 57

PROOF OF SERVICE
[CCP §§1013, 2015.5]

Etheridge v. Golden Gate National Parks Conservancy, et al.
986

I the undersigned, hereby declare that I am over the age of 18 years and not a party to
the within action. I am employed in the County of Contra Costa, the County in which the
following service occurred. My business address is 2300 Clayton Road, Suite 350, Concord,
California, 94520.

On July 12, 2019, I caused a true copy of the following document(s) to be served in
this action upon the person(s) set forth below, by the method indicated.

DOCUMENT(S) SERVED: NOTICE OF REMOVAL OF ACTION UNDER 28
U.S.C. § 1441(a) BY DEFENDANT GOLDEN
GATE NATIONAL PARKS CONSERVANCY

PERSON(S) SERVED:
Jamil L. White, Esq.

Andrey R. Yurtsan

Louis White, PC

1851 Heritage Lane, Ste. 148
Sacramento, CA 95815

XX (BY MAIL) I caused such envelope with postage thereon fully prepaid to be placed in
the United States Mail this day in Concord, California. I am “readily familiar” with the
firm’s practice of collecting and processing mail. It is deposited with the U.S. Postal Service
on that same day in the ordinary course of business.

(BY PERSONAL SERVICE) I caused said document(s) to be personally delivered by hand
to the persons named above.

XX (BY ELECTRONIC SERVICE) | certify that this document was served electronically
to the person(s) named above. Notice of this filing will be sent to the above person(s) by
operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s system.

(BY ELECTRONIC MAIL) I caused said document(s) to be electronically mailed to the
person(s) named above at the electronic mail address stated.

(BY FACSIMILE TRANSMISSION) I caused the said document(s) to be transmitted by
facsimile transmission to the number indicated after the addresses noted above or on the
attachment herein.

(BY OVERNIGHT COURIER) I caused each such envelope addressed to the party/parties,
with postage or delivery fees thereon fully prepaid or provided for, and depositing said

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) BY DEFENDANT GOLDEN GATE
NATIONAL PARKS CONSERVANCY

-5-

 
Oo Oo NI ND WwW FP WD NN

NN NY NY HK NH WH NY BS
CIAA A KHON & F&F Cer QAakht anus

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 53 of 57

envelope(s) in a box or other facility regularly maintained by the overnight courier or driver
authorized by the overnight courier to receive documents.

I declare under penalty of perjury, under the laws of the State of California, that the
foregoing is true and correct.

Executed at Concord, California on July 12, 2019,

Richard “Rik” Britton

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) BY DEFENDANT GOLDEN GATE
NATIONAL PARKS CONSERVANCY

-6-

 
Co fF NSN DN AO Fe WD NY

Po NO NO NNO NO NO PO RO DR mm me ee ee
“ao NTN ON BR WD NY FEF DOD OC CO HN DH NH BP WH NO SK CO

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 54 of 57

PROOF OF SERVICE
[CCP §§1013, 2015.5]

Etheridge v. Golden Gate National Parks Conservancy, et al.
986

I the undersigned, hereby declare that I am over the age of 18 years and not a party to
the within action. I am employed in the County of Contra Costa, the County in which the
following service occurred. My business address is 2300 Clayton Road, Suite 350, Concord,
California, 94520.

On July 12, 2019, I caused a true copy of the following document(s) to be served in
this action upon the person(s) set forth below, by the method indicated.

DOCUMENT(S) SERVED: NOTICE TO ADVERSE PARTY OF REMOVAL
TO FEDERAL COURT

PERSON(S) SERVED:
Jamil L. White, Esq.

Andrey R. Yurtsan

Louis White, PC

1851 Heritage Lane, Ste. 148
Sacramento, CA 95815

XX (BY MAIL) I caused such envelope with postage thereon fully prepaid to be placed in
the United States Mail this day in Concord, California. I am “readily familiar” with the
firm’s practice of collecting and processing mail. It is deposited with the U.S. Postal Service
on that same day in the ordinary course of business.

(BY PERSONAL SERVICE) I caused said document(s) to be personally delivered by hand
to the persons named above.

XX (BY ELECTRONIC SERVICE) I certify that this document was served electronically
to the person(s) named above. Notice of this filing will be sent to the above person(s) by
operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s system.

(BY ELECTRONIC MAIL) I caused said document(s) to be electronically mailed to the
person(s) named above at the electronic mail address stated.

(BY FACSIMILE TRANSMISSION) I caused the said document(s) to be transmitted by
facsimile transmission to the number indicated after the addresses noted above or on the
attachment herein.

(BY OVERNIGHT COURIER) I caused each such envelope addressed to the party/parties,
with postage or delivery fees thereon fully prepaid or provided for, and depositing said

NOTICE TO ADVERSE PARTY OF REMOVAL TO FEDERAL COURT
-3-

 
oO FSF YN DN A FP WY HN =

NN NO NHN DN BO NY NYO NO RO mw ee eae ees
nH nN KH A FP W NY —|§ DD OO fF NDT HR A BP WW NH KF CO

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 55 of 57

envelope(s) in a box or other facility regularly maintained by the overnight courier or driver
authorized by the overnight courier to receive documents.

I declare under penalty of perjury, under the laws of the State of California, that the
foregoing is true and correct.

Executed at Concord, California on July 12, 2019.

ue

Richard “Rik” Britton

 

NOTICE TO ADVERSE PARTY OF REMOVAL TO FEDERAL COURT
-4.-

 
Co Oo SN DN OA Be WD HO eS

RO NO NO NO NO KR WD BR RO mm eee
on NA Hn HA F&F WD YO §— DT Oo eH NY DOH FP WY HPO KF OS

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 56 of 57

PROOF OF SERVICE
[CCP §§1013, 2015.5]

Etheridge v. Golden Gate National Parks Conservancy, et al.
986

I the undersigned, hereby declare that I am over the age of 18 years and not a party to
the within action. I am employed in the County of Contra Costa, the County in which the
following service occurred. My business address is 2300 Clayton Road, Suite 350, Concord,
California, 94520.

On July 12, 2019, I caused a true copy of the following document(s) to be served in
this action upon the person(s) set forth below, by the method indicated.

DOCUMENT(S) SERVED: NOTICE OF REMOVAL OF ACTION UNDER 28
U.S.C. § 1441(a) BY DEFENDANT GOLDEN
GATE NATIONAL PARKS CONSERVANCY

PERSON(S) SERVED:
Jamil L. White, Esq.

Andrey R. Yurtsan

Louis White, PC

1851 Heritage Lane, Ste. 148
Sacramento, CA 95815

XX (BY MAIL) I caused such envelope with postage thereon fully prepaid to be placed in
the United States Mail this day in Concord, California. I am “readily familiar” with the
firm’s practice of collecting and processing mail. It is deposited with the U.S. Postal Service
on that same day in the ordinary course of business.

(BY PERSONAL SERVICE) | caused said document(s) to be personally delivered by hand
to the persons named above.

XX (BY ELECTRONIC SERVICE) I certify that this document was served electronically
to the person(s) named above. Notice of this filing will be sent to the above person(s) by
operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s system.

(BY ELECTRONIC MAIL) I caused said document(s) to be electronically mailed to the
person(s) named above at the electronic mail address stated.

(BY FACSIMILE TRANSMISSION) I caused the said document(s) to be transmitted by
facsimile transmission to the number indicated after the addresses noted above or on the
attachment herein.

(BY OVERNIGHT COURIER) I caused each such envelope addressed to the party/parties,
with postage or delivery fees thereon fully prepaid or provided for, and depositing said

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) BY DEFENDANT GOLDEN GATE
NATIONAL PARKS CONSERVANCY

-5-

 
o0 Fe ND OO FP WO NO

NO NO BO DO NO DO KN KR NO ww ee
a ANY HD WH FP WY NY KFKF§ DTD 0 fe NT DH FP WO NO KK OC

 

 

Case 3:19-cv-04023-LB Document1 Filed 07/12/19 Page 57 of 57

envelope(s) in a box or other facility regularly maintained by the overnight courier or driver
authorized by the overnight courier to receive documents.

I declare under penalty of perjury, under the laws of the State of California, that the
foregoing is true and correct.

Executed at Concord, California on July 12, 2019.

Richard “Rik” Britton

 

NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a) BY DEFENDANT GOLDEN GATE
NATIONAL PARKS CONSERVANCY

-6-

 
